Exhibit 10.1

 

 

ONTO INNOVATION INC.

 

2020 STOCK PLAN

 

1.Purposes of the Plan.  The purposes of this 2020 Stock Plan are:

 

 

•

to attract and retain the best available personnel for positions of substantial
responsibility,

 

•

to provide additional incentive to Employees, Directors and Consultants, and

 

•

to promote the success of the Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Performance Units and Performance Shares.

 

 

2.

Definitions.  As used herein, the following definitions shall apply:

 

(a)“Administrator” means the Committee or the Board, as applicable.

 

(b)“Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlling, controlled by, or
under common control with the Company.

 

(c)“Applicable Laws” means any applicable law, including without limitation,
provisions of the Code, the Securities Act of 1933, as amended, the Exchange Act
and any rules or regulations thereunder; corporate, securities, tax or other
laws, statutes, rules, requirements or regulations, whether federal, state or
local; and rules of any securities exchange or automated quotation system on
which the Stock is listed, quoted or traded; and the applicable laws of any
foreign country or jurisdiction where Awards are, or will be, granted under the
Plan.

 

(d)“Award” means a grant under the Plan of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Shares pursuant to Section 4(e),
Performance Units or Performance Shares.

 

(e)“Award Agreement” means the written or electronic agreement setting forth the
terms and provisions applicable to each Award granted under the Plan. The Award
Agreement is subject to the  terms and conditions of the Plan.

 

 

(f)

“Board” means the Board of Directors of the Company.

 

(g)“Cause” means, in the absence of any employment agreement then in effect
between a Participant and the Company (or the Affiliate employing the
Participant) otherwise defining Cause:

 

(i)acts of personal dishonesty, gross negligence or willful misconduct on the
part of a Participant in the course of his or her employment or services;

 

(ii)a Participant’s engagement in conduct that results, or could reasonably be
expected to result, in material injury to the reputation or business of the
Company or its Affiliates;

 

(iii)misappropriation by a Participant of the assets or business opportunities
of the Company or its Affiliates;

 

(iv)embezzlement or fraud committed by a Participant, or at his or her
direction, or with his or her personal knowledge;

 



105153635.2

 



--------------------------------------------------------------------------------

(v)a Participant’s conviction by a court of competent jurisdiction of, or
pleading “guilty” or “no contest” to:

 

(A)a felony (or its state law equivalent); or

 

(B)any other criminal charge (other than minor traffic violations) that has, or
could be reasonably expected to have, an adverse impact on the performance of
the Participant’s duties to the Company or its Affiliates; or

 

(vi)failure by a Participant to follow the lawful directions of a superior
officer or manager or the Board.

 

In the event there is then in effect an employment agreement between a
Participant and the Company or Affiliate employing Participant defining Cause,
“Cause” will have the meaning provided in such agreement.

 

 

(h)

“Change-in-Control” means the occurrence of any of the following events:

 

(i)A change in the ownership of the Company which occurs on the date that any
one person or more than one person acting as a group (“Person”) acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that for purposes of this
subsection 2(h)(i), the acquisition of additional stock by any Person, who is
considered to own more than fifty percent (50%) of the total voting power of the
stock of the Company, will not be considered a Change-in-Control; or

 

(ii)A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not approved by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this subsection 2(h)(ii), if any Person is considered to be in
effective control of the Company, the acquisition of additional control of the
Company by the same Person will not be considered a Change-in-Control; or

 

(iii)A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such Person or Persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition; provided, however, that for purposes of this subsection 2(h)(iii),
the following will not constitute a change in the ownership of a substantial
portion of the Company’s assets:

 

(A)a transfer to an entity that is controlled by the Company’s stockholders
immediately after the transfer; or

 

 

(B)

a transfer of assets by the Company to:

 

(1)a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock;

 

(2)an entity, fifty percent (50%) or more of the total value or voting power of
which is owned, directly or indirectly, by the Company;

 



2

105153635.2

 



--------------------------------------------------------------------------------

(3)a Person, that owns, directly or indirectly, fifty percent (50%) or more of
the total value or voting power of all the outstanding stock of the Company; or

 

(4)an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in subsection
2(h)(iii)(B)(3).

 

For purposes of this subsection 2(h)(iii), gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

 

For purposes of this definition, “group” shall have the meaning under Section 13
of the Exchange Act.

 

In the event that this Section 2(h) is inconsistent with the definition of
Change-in-Control under Section 409A of the Code and the regulations thereunder,
the definition under Section 409A of the Code and regulations shall apply.

 

(i)“Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section  of the Code herein will be a reference to any successor or amended
section of the Code.

 

(j)“Committee” means the Compensation Committee of the Board or other committee
appointed by the Board to administer the Plan, in either case, the composition
of which shall at all times satisfy the provisions of Rule 16b-3 and applicable
stock exchange rules, except that, if for any reason the Committee does not meet
the requirements of Rule 16b-3, such noncompliance with the requirements of Rule
16b-3 shall not affect the validity of the Awards, interpretations or other
actions of the Committee. If no committee of the Board has been established to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise
any  or all of such powers.

 

 

(k)

“Common Stock” means the common stock of the Company, $0.001 par value per
share.

 

(l)“Company” means Onto Innovation Inc., a Delaware corporation, and its
Subsidiaries, successors and assigns.

 

(m)“Consultant” means any person, including an advisor, engaged by the Company
or its Affiliates to render services to such entity.

 

 

(n)

“Director” means a member of the Board.

 

(o)“Disability” means a determination that the Participant or Service Provider
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, as determined by the Administrator upon the basis of
such evidence as the Administrator deems appropriate or necessary. A
determination that a Participant or Service Provider is eligible for full
long-term disability under any long-term disability plan, as may then be in
effect at the Company, will be conclusive evidence of Disability.

 

 

(p)

“Effective Date” has the meaning set forth in Section 18.

 



3

105153635.2

 



--------------------------------------------------------------------------------

(q)“Employee” means any person, including Officers and Directors, employed by
the Company or its Affiliates. Neither service as a Director nor payment of a
Director’s fee by the Company shall be sufficient to constitute “employment” by
the Company.

 

 

(r)

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(s)“Exchange Program” means a program, which may be applicable to a single Award
or Participant or multiple Awards or Participants, under which, subject to
stockholder approval thereof:

 

(i)outstanding Options or Stock Appreciation Rights are surrendered or cancelled
when the exercise price per Share exceeds the Fair Market Value of one Share in
exchange for Awards of the same type, Awards of a different type, and/or cash
(other than in connection with a merger, acquisition or similar transaction);

 

 

(ii)

the exercise price of an outstanding Option or Stock Appreciation Right is
reduced;

and/or

 

(iii)any other action is taken with respect to an Award that would be treated as
a repricing under the rules and regulations of the national securities exchange
on which the Shares are then listed.

 

(t)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i)If the Common Stock is listed on any established stock exchange or a national
market system, including without limitation the New York Stock Exchange, its
Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) on such exchange or system on the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;

 

(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

 

(iii)In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

 

(u)“Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law
(including adoptive relationships) of the Employee, any person sharing the
Employee’s household (other than a tenant or employee), a trust in which these
persons (or the Employee) have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than fifty percent (50%) of the voting interests.

 

 

(v)

“Fiscal Year” means the fiscal year of the Company.

 

(w)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 



4

105153635.2

 



--------------------------------------------------------------------------------

(x)“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

(y)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

 

(z)

“Option” means a stock option granted pursuant to the Plan.

 

(aa)“Outside Director” means a Director who is not an Employee.

 

(bb)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(cc)“Participant” means the holder of an outstanding Award.

 

(dd)   “Performance Share” means an Award denominated in Shares which may be
earned in   whole or in part upon attainment of performance goals or other
vesting criteria as the Administrator may determine pursuant to Section 10 and
which may be settled for Shares.

 

(ee)“Performance Period” shall have the meaning set forth in Section 10(b) of
the Plan.

 

(ff)   “Performance Unit” means an Award denominated in units, which may be
earned in whole    or in part upon attainment of performance goals or other
vesting criteria as the Administrator may determine and which may be settled for
cash, Shares or other securities or a combination of the foregoing pursuant to
Section 10.

 

(gg) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock is subject to restrictions, and therefore, the Shares
are subject to a substantial risk of forfeiture.  Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator, subject to
Section 4(d) of the Plan.

 

(hh)“Plan” means this 2020 Stock Plan.

 

(ii) “Prior Plans” means the Nanometrics Incorporated 2005 Equity Incentive
Plan  and  the Rudolph Technologies, Inc. 2018 Stock Plan.

 

(jj) “Restricted Stock” means shares of Common Stock issued pursuant to Section
7 of the Plan subject to certain restrictions and risk of forfeiture.

 

(kk) “Restricted Stock Unit” means a bookkeeping entry
representing  one  Share,  granted  pursuant to Section 8. Each Restricted Stock
Unit represents an unfunded and unsecured obligation of the Company.

 

(ll)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
l6b-3.

 

(mm) “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(nn)“Service Provider” means an Employee, Director or Consultant.

 

(oo)“Share” means a share of the Common Stock, as may be adjusted in accordance
with Section 14 of the Plan.

 



5

105153635.2

 



--------------------------------------------------------------------------------

(pp) “Specified Employee” is a Participant or Service Provider who, as of the
Participant's or Service Provider’s date of termination, is a key employee of
the Company within the meaning of Section 416(i)(1)(A)(i), (ii), or (iii) of the
Code (applied in accordance with the regulations thereunder and disregarding
Section 416(i)(5)) at any time during the twelve (12) month period ending on a
Specified Employee Identification Date. If a Participant or Service Provider is
a key employee as of a Specified Employee Identification Date, the Participant
or Service Provider is treated as a key employee for purposes of the Plan for
the entire twelve (12) month period beginning on the Specified Employee
Effective Date.

 

(qq) “Specified Employee Effective Date” is the date as set forth in Treasury
Regulation Section 1.409A-1(i)(4).

 

(rr)“Specified Employee Identification Date” shall mean December 31 of each
year.

 

(ss)“Stock Appreciation Right” means an Award, granted alone or in connection
with an Option, that, pursuant to Section 9, is designated as a Stock
Appreciation Right.

 

(tt)“Subsidiary”  means  a  “subsidiary  corporation”,  whether  now  or  hereafter  
existing, as defined in Section 424(f) of the Code.

 

(uu)“Substitute Awards” has the meaning set forth in Section 3(e) of the Plan.

 

 

3.

Stock Subject to the Plan.

 

(a)Share Reserve. Subject to the provisions of Section 14 of the Plan, the
maximum number of Shares that may be issued under the Plan is 3,500,000 Shares.
Upon the Effective Date, no further awards shall be granted under the Prior
Plans. If, after the Effective Date, any Shares subject to awards granted under
a Prior Plan would again become available for new awards under the terms of such
plan if such  plan were still in effect and without regard to any termination
thereof, then those Shares will be available for the purpose of granting Awards
under this Plan, thereby increasing the limit in the preceding sentence. The
Shares issued pursuant to Awards under the Plan may be authorized, but unissued,
or reacquired Common Stock.

 

 

(b)

Certain Adjustments to Share Reserve.

 

(i)To the extent that an Award terminates, expires or becomes unexercisable
without having been exercised in full, is surrendered pursuant to an Exchange
Program approved by stockholders, or, with respect to Restricted Stock,
Restricted Stock Units, Performance Units or Performance Shares, is terminated
or forfeited in whole or in part due to failure to vest, the Shares (or for
Awards other than Options or Stock Appreciation Rights, the forfeited Shares)
which were subject to such terminated, expired, unexercised, surrendered or
forfeited Award shall become available for future grant or issuance under the
Plan. To the extent that the full number of Shares subject to an Award of
Performance Units, Performance Shares or other Award subject to
performance-based vesting criteria is not issued by reason of failure to achieve
maximum performance goals, the number of Shares not issued shall be shall become
available for future grant or issuance under the Plan.

 

(ii)All Shares subject to a Stock Appreciation Right (not the number of net
Shares actually issued pursuant to a Stock Appreciation Right upon any exercise)
will be counted against the number of Shares available for issuance under
Section 3(a).

 



6

105153635.2

 



--------------------------------------------------------------------------------

(iii)Shares used to pay the exercise price of an Award or to satisfy the tax
withholding obligations related to an Award will not again become available for
future grant or sale under the Plan.

 

(iv)To the extent an Award under the Plan is paid out in cash rather than
Shares, such  cash payment will not result in reducing the number of Shares
available for issuance under the Plan.

 

(v)Any dividend equivalent denominated in Shares will be counted against the
number of Shares available for issuance under Section 3(a) in such amount and at
such time as the dividend equivalent first constitutes an unconditional
obligation to issue Shares.

 

(c)Incentive Stock Option Limit. Notwithstanding the foregoing and, subject to
adjustment as provided in Section 14, the maximum number of Shares that may be
issued upon the exercise of Incentive Stock Options will equal the aggregate
Share number stated in the first sentence of subsection 3(a) above, plus, to the
extent allowable under Section 422 of the Code and the Treasury Regulations
promulgated thereunder, any Shares that become available for issuance under the
Plan pursuant to Sections 3(a) and 3(b) above.

 

 

(d)

Individual Award Limits.

 

(i)Outside Directors. For any calendar year, the value of Awards granted to an
individual Outside Director may not exceed $600,000, calculating the value of
any such Awards based on the grant date fair value of such Awards for financial
reporting purposes.

 

(ii)All Service Providers Other than Outside Directors. For any calendar year,
the value  of all Awards granted to any individual Service Provider other than
an Outside Director may not exceed

$5,000,000, calculating the value of any such Awards based on the grant date
fair value of such Awards for financial reporting purposes. Notwithstanding the
foregoing, any Award of Performance Units or Performance Shares or any other
Award subject to performance-based vesting criteria shall be taken into account
assuming target performance achievement under the terms of such Award for
purposes of applying this annual limit.

 

 

(e)

Substitute Awards.

 

(i)In connection with an entity’s merger or consolidation with the Company or
any Subsidiary or the direct or indirect acquisition by the Company or any
Subsidiary of an entity’s property or stock, the Committee may grant Awards in
substitution or exchange for any options or other stock or stock-based awards
granted before such merger or consolidation by such entity or its affiliate
(“Substitute Awards”). Substitute Awards may be granted on such terms and
conditions as the Committee deems appropriate, notwithstanding any limitations
on Awards in the Plan, including, but not limited to, the limitation under
Section 4(d). Substitute Awards will not count against the aggregate Share
reserve in Section 3(a), except that Shares acquired by exercise of substitute
Incentive Stock Options will count against the maximum number of Shares that may
be issued pursuant to the exercise of Incentive Stock Options under the Plan.

 

(ii)Additionally, in the event that a company acquired by the Company or any
Subsidiary, or with which the Company or any Subsidiary combines by merger,
consolidation or otherwise, has  shares available under a pre-existing plan
approved by its stockholders and not adopted in contemplation of such
acquisition or combination as determined by the Administrator, the shares
available for grant pursuant to the terms of such pre-existing plan (as
appropriately adjusted to reflect the transaction) may  be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan
under Section 3(a) (and shares subject to such Awards, which, for the avoidance
of doubt, excludes

 



7

105153635.2

 



--------------------------------------------------------------------------------

Substitute Awards, may again become available for Awards under the Plan as
provided under  Section 3(b) above); provided that Awards using such available
Shares (or any Shares that again become available for issuance under the Plan
under Section 3(b) above) shall not be made after the date awards or grants
could have been made under the terms of the pre-existing plan absent the
acquisition or combination, and shall only be made to individuals who were
employees or directors of such acquired or combined company or any of its
subsidiaries prior to such acquisition or combination.

 

 

4.

Administration of the Plan.

 

(a)Powers of the Administrator. Subject to the provisions of the Plan, the
Administrator shall have the authority, in its discretion:

 

(i)to determine the Fair Market Value;

 

 

(ii)

to select the Service Providers to whom Awards may be granted hereunder;

 

 

(iii)

to determine the number of Shares to be covered by each Award granted hereunder;

 

 

(iv)

to approve forms of Award Agreements for use under the Plan;

 

(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions may include, but
are not limited to, the exercise price; the vesting period of Awards or the time
or times when Awards may be exercised (which may be based in whole or in part on
performance criteria), which shall be established in accordance with Section
4(d); any vesting acceleration or waiver of forfeiture restrictions
(notwithstanding Section 4(d) to the contrary); any restriction or limitation
regarding any Award or the Shares relating thereto and any and all other Award
terms and conditions;

 

(vi)to interpret, construe and administer the Plan and Awards granted pursuant
to the Plan, including the adoption of rules, modifications, procedures and
sub-plans as may be necessary or desirable for administration of the Plan,
including for purposes of granting Awards to Participants in foreign countries
and qualifying any such Awards for preferential tax treatment under Applicable
Law; the Administrator may correct any defect or supply any omission or
reconcile any inconsistency in the Plan or in any Award in the manner and to the
extent the Administrator deems necessary or desirable to carry it into effect.
Any action or decision of the Administrator in the interpretation or
administration of the Plan, as described herein, shall be within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned;

 

(vii)to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

 

(viii)to modify or amend each Award (subject to Section 19 of the Plan),
including, but not limited to, the discretionary authority to extend the
post-termination exercisability or vesting period of Awards (but in no event
shall such period of exercisability be extended beyond the expiration of the
term of the Award);

 

(ix)to allow Participants to satisfy withholding tax obligations in such a
manner as prescribed in Section 15;

 



8

105153635.2

 



--------------------------------------------------------------------------------

(x)to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

 

(xi)delegate to a committee of one or more Outside Directors or, to the extent
permitted by Applicable Law, to one or more officers or a committee of officers,
the authority to grant Awards to, and to cancel or take any other action in
respect of, any Awards to Employees or Consultants of the Company who are not
Directors or Officers;

 

(xii)to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award, subject to compliance with Section 409A of the Code; and

 

 

(xiii)

to make all other determinations deemed necessary or advisable for administering
the

Plan.

 

Notwithstanding the foregoing, other than pursuant to Section 14, no Exchange
Program may be implemented by the Administrator without the prior approval of
the Company’s stockholders.

 

(b)Effect of Administrator’s Decision. All decisions, determinations,
interpretations or actions of the Administrator made or taken pursuant to grants
of authority under the Plan shall be made or taken in the sole discretion of the
Administrator and shall be final, conclusive and binding on all persons for all
purposes. The Administrator’s decisions and determinations under the Plan need
not be uniform and may be made selectively among Participants, whether or not
such Participants are similarly situated.

 

(c)No Liability. Under no circumstances shall the Company, its Affiliates, the
Administrator, the Board, any Director or any Officer of the Company incur any
liability, including for any direct, indirect, incidental, consequential or
special damages (including lost profits) of any form, whether or not
foreseeable, with respect to the Plan or the Company’s, its Affiliates’, the
Administrator’s, the Board’s or any Director’s or Officer’s roles, acts,
omissions, determinations or interpretations in connection with the Plan or any
Award.

 

(d)Minimum Vesting. All Awards granted to all Participants under the Plan shall
be subject to a minimum vesting period of not less than one year from the date
of grant; provided, however, the Administrator may provide for the grant of
Awards to Participants without regard to the foregoing minimum vesting
requirement with respect to a maximum of five percent (5%) of the total number
of Shares authorized for issuance under the Plan pursuant to Section 3(a), as
may be adjusted under Section 14(a).

 

5.Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Performance Units, and Performance Shares may be granted to Service
Providers. Incentive Stock Options may be granted only to employees of the
Company or any Parent or Subsidiary of the Company.

 

 

6.

Stock Options.

 

(a)Limitations. Each Option shall be designated in the Award Agreement as either
an Incentive Stock Option or a Nonstatutory Stock Option. However,
notwithstanding such designation, to the extent that the aggregate Fair Market
Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Parent or Subsidiary) exceeds one
hundred thousand dollars ($100,000), such Options shall be treated as
Nonstatutory Stock Options.  For purposes of this subsection 6(a), Incentive
Stock Options   shall be taken into account in the order in which they were
granted.  The Fair Market Value of the Shares

 



9

105153635.2

 



--------------------------------------------------------------------------------

shall be determined as of the time the Option with respect to such Shares is
granted. No dividends or dividend equivalents may be granted in respect of any
Option, and holders of Options carry no voting rights.

 

(b)Term of Option. The term of each Option shall be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement. In the case of a
Nonqualified Stock Option, the term shall be ten (10) years from the date of
grant or such shorter term as may be provided in the Award Agreement.

 

 

(c)

Option Exercise Price and Consideration.

 

(i)Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator, but
will be no less than one hundred percent (100%) of the Fair Market Value per
Share on the date of the grant. In addition, in the case of an Incentive Stock
Option granted to an employee of the Company or any Parent or Subsidiary of the
Company who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the voting power of all classes of
stock of the Company or any Parent or Subsidiary, the per Share exercise price
shall be no less than one hundred ten percent (110%) of the Fair Market Value
per Share on the date of grant.

 

(ii)Vesting Period. At the time an Option is granted, the Administrator shall
fix the  period within which the Option may be exercised and shall determine any
conditions that must be  satisfied before the Option may be exercised. Any
vesting period shall be established in accordance with Section 4(d) of the Plan.

 

 

(d)

Exercise of Option.

 

(i)Procedure for Exercise; Rights as a Stockholder. Any Option granted hereunder
shall be exercisable according to the terms of the Plan and the Award Agreement
and at such times and under such conditions as determined by the Administrator
and set forth in the Award Agreement. An Option may not be exercised for a
fraction of a Share.

 

An Option shall be deemed exercised when the Company receives:

 

(A)notice of exercise (in such form as the Administrator may specify from time
to time) from the person entitled to exercise the Option, and

 

(B)full payment for the Shares with respect to which the Option is exercised
(together with applicable withholding taxes).  Full payment shall be made:

 

(1)in cash or by personal check, certified check or bank check or wire transfer
of immediately available funds;

 

(2)other Shares provided that such Shares have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
said Option is exercised,

 



10

105153635.2

 



--------------------------------------------------------------------------------

provided that accepting such Shares will not result in any adverse accounting
consequences to the Company, as the Administrator determines in its sole
discretion;

 

(3)by delivery of a properly executed exercise notice together with any other
documentation as the Administrator and the Participant’s broker, if applicable,
require to effect an exercise of the Option and delivery to the Company of the
sale or other proceeds (as permitted by Applicable Law) required to pay the
exercise price;

 

(4)by withholding Shares otherwise issuable in connection with the exercise of
the Option (“net exercise”);

 

(5)such other consideration and method of payment authorized by the
Administrator in its discretion or permitted by the Award Agreement, the Plan
and Applicable Law; or

 

 

(6)

any combination of the foregoing methods of payment.

 

Shares issued upon exercise of an Option shall be issued in the name of the
Participant or, if requested by the Participant, in the name of the Participant
and his or her spouse. Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a stockholder shall exist with respect to the Shares subject to an Option,
notwithstanding the exercise of the Option. The Company  shall issue (or cause
to be issued) such Shares promptly after the Option is exercised. No adjustment
will be made for a dividend or other right for which the record date is prior to
the date the Shares are issued, except as provided in Section 14 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available under the Option by the number of Shares as to which the
Option is exercised.

 

(ii)Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than for Cause or due to the Participant’s death
or Disability, the Participant may exercise his or her Option within such period
of time as is specified in the Award Agreement to the extent that the Option is
vested on the date of termination (but in no event later than the expiration of
the term of such Option as set forth in the Award Agreement). In the absence of
a specified time in the Award Agreement, any vested portion of the Option shall
remain exercisable for three (3) months following the Participant’s termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement).  Unless otherwise provided by the Administrator
or in the Award Agreement,  if on the date of termination, the Participant is
not vested as to all or any portion of his or her Option, the unvested portion
of the Option shall terminate.  If after termination, the Participant does not
exercise his  or her Option within the time period specified by the
Administrator or in the Award Agreement, the Option shall terminate at the end
of such period.

 

(iii)Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Award Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Award
Agreement). In the absence of a specified time in the Award Agreement, any
vested portion of the Option shall remain exercisable for twelve (12) months
following the Participant’s termination (but in no event later than the
expiration of the term of such Option as set forth in the Award
Agreement).  Unless otherwise provided  by the Administrator or in the Award
Agreement, if on the date of termination the Participant is not  vested as to
all or any portion of his or her Option, the unvested portion of the Option
shall terminate.   If

 



11

105153635.2

 



--------------------------------------------------------------------------------

after termination the Participant does not exercise his or her Option within the
time period specified by  the Administrator or in the Award Agreement, the
Option shall terminate at the end of such period.

 

(iv)Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement). In the absence of a
specified time in the Award Agreement, any vested portion of the Option shall
remain exercisable for twelve (12) months following the Participant’s death (but
in no event later than the expiration of the term of such Option as set forth in
the Award Agreement). The Option may be exercised by the  Participant’s
designated beneficiary, provided such beneficiary has been designated prior to
Participant’s death in a form acceptable by the Administrator. If no such
beneficiary has been designated by the Participant, then such Option may be
exercised by the personal representative of the Participant’s estate or by the
person or persons to whom the Option is transferred pursuant to the
Participant’s will or in accordance with the  laws of descent and distribution.
Unless otherwise provided by the Administrator or in the Award Agreement, if at
the time of death the Participant is not vested as to all or any portion of his
or her Option, the unvested portion of the Option shall terminate. If the Option
is not so exercised within the  time  period specified by the Administrator or
in the Award Agreement, the Option shall terminate at the end of such period.

 

(v)Termination for Cause. If a Participant’s status as a Service Provider is
terminated for Cause, then the Option, whether vested or unvested, will
immediately terminate upon such termination.

 

 

7.

Restricted Stock.

 

(a)Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

 

(b)Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an  Award Agreement that will specify the Period of Restriction, which shall
be established in accordance with Section 4(d) of the Plan; the number of Shares
granted; and such other terms and conditions as the Administrator, in its sole
discretion, will determine. Unless the Administrator determines otherwise, the
Company (or its designee) as escrow agent will hold Shares of Restricted Stock
(or a stop-transfer restriction will be placed on any Shares of Restricted Stock
issued in book-entry form) until the restrictions on such Shares have lapsed.

 

(c)Transferability. Except as provided in this Section 7 and Section 13, Shares
of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the  end of the applicable Period of
Restriction.

 

(d)Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

 

(e)Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of  Restricted Stock granted under the Plan will be released from these
restrictions as  soon as  practicable after the last day of the Period of
Restriction, as provided in the Award Agreement or at such other time  as the
Administrator may determine. Notwithstanding the foregoing, the Administrator is
authorized, in  its sole discretion, to allow participants to cause their
otherwise vested Restricted Stock to be deferred pursuant to the terms of any
nonqualified deferred compensation program as may be established by the Company
from time to time  in its  discretion for eligible  employees  or  Directors.
Notwithstanding any

 



12

105153635.2

 



--------------------------------------------------------------------------------

provision of the Plan to the contrary, including but not limited to Section
4(d), in the event of the death, Disability, retirement or other termination of
service of a Service Provider or a Change-in-Control, the Administrator, in its
discretion, may accelerate or otherwise modify the time at which any
restrictions will lapse or be removed.

 

(f)Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless the Administrator determines otherwise.

 

(g)Dividends. The Administrator may, in its sole discretion, provide that Awards
of Restricted Stock earn dividends paid with respect to such Shares. Any such
dividends shall be accumulated and credited to an account for the Participant,
settled in cash or shares of Stock as determined by the Administrator, and shall
be subject to the same terms and conditions, including vesting restrictions, as
the Award with respect to which the dividends are credited. The Administrator
may determine that any dividends so credited to a Participant’s account shall
accrue interest at a rate per annum specified by the Administrator. Any credited
dividends and accrued interest, if any, shall be paid as soon as
administratively practicable following the time the related shares of Restricted
Stock vest and are paid to the Participant. For the avoidance of doubt, no
dividends or accrued interest, if any, may be paid before the underlying
Restricted Stock vests, and to the extent an Award of Restricted Stock is
terminated, cancelled or forfeited in whole or in part, due to failure to meet
performance conditions or otherwise, any dividends and accrued interest, if any,
credited with respect to such Award shall be terminated, cancelled or forfeited
at the same time and to the same extent as such Award.

 

(h)Termination of Restricted Stock Award.  On the date set forth in, and
otherwise subject to  the terms and conditions of, the Award Agreement or as
provided by the Administrator, the Restricted Stock for which restrictions have
not lapsed will be forfeited to the Company.

 

 

8.

Restricted Stock Units.

 

(a)Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. After the Administrator determines that
it will grant Restricted Stock Units under the Plan, it will advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.

 

(b)Vesting Criteria and Other Terms. The Administrator will set the vesting
period, which shall be established in accordance with Section 4(d) of the Plan,
and the vesting criteria in its discretion, which may be service-based and/or
performance-based vesting criteria. The Administrator may set vesting criteria
based upon the achievement of Company-wide, business unit, or individual goals
(including, but not limited to, continued employment), or any other basis
determined by the Administrator in its discretion.

 

(c)Earning Restricted Stock Units. Upon meeting the applicable vesting criteria,
the Participant will be entitled to receive a payout as determined by the
Administrator. Notwithstanding any provision of the Plan to the contrary,
including but not limited to Section 4(d), in the event of the death,
Disability, retirement or other termination of service of a Service Provider or
a Change-in-Control at any time after the grant of Restricted Stock Units, the
Administrator, in its sole discretion, may reduce or waive any vesting criteria
that must be met to receive a payout.

 

(d)Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable, and in no event later than sixty (60) days, after
the date(s) set forth in, and otherwise subject to the terms and conditions of,
the Award Agreement or as provided by the Administrator.     The

 



13

105153635.2

 



--------------------------------------------------------------------------------

Administrator, in its sole discretion, may settle earned Restricted Stock Units
in cash, Shares, or a combination of both, as provided in the Award Agreement.
Notwithstanding the foregoing to the contrary, the Administrator is authorized,
in its sole discretion from time to time, to allow participants to further defer
receipt of the Shares or cash issued in settlement of Restricted Stock Units
pursuant to the terms of any nonqualified deferred compensation program as may
be established by the Company from time to  time in its discretion for eligible
employees or Directors.

 

(e)Cancellation. On the date set forth in, and otherwise subject to the terms
and conditions of, the Award Agreement or as provided by the Administrator, all
unearned Restricted Stock Units will be terminated and forfeited to the Company.

 

(f)Dividend Equivalents. The Administrator is authorized to grant to
Participants dividend equivalents based on the dividends declared on Shares that
are subject to any outstanding Restricted Stock Unit. Unless otherwise provided
by the Administrator or in the Award Agreement, for an Award of Restricted Stock
Units that is subject to performance-based vesting conditions, dividend
equivalents shall be accrued only with respect to the target number of
Restricted Stock Units, and additional dividend equivalents will not be earned
for any Restricted Stock Units earned in excess of target. Dividend equivalents
shall be credited as of dividend payment dates during the period between the
date the Restricted Stock Unit Award is granted and the date the Restricted
Stock Unit Award is vested, paid or expired. Such dividend equivalents shall be
converted to cash, Shares or additional Restricted Stock Units by such formula
and at such time and subject to such limitations as may be determined by the
Administrator. Dividend equivalents accruing on unvested Restricted Stock Units
shall, as provided in the Award Agreement, either (i) be reinvested in the form
of additional Shares, which shall be subject to the same vesting provisions as
provided for in the Restricted Stock Unit Award or (ii) be held by the Company
under the same vesting provisions in an account allocated to the Participant and
accumulated, with or without interest in the Administrator’s discretion, until
the date upon which the Restricted Stock Unit Award becomes vested. For the
avoidance of doubt, no dividend equivalents or accrued interest, if any, may be
paid before the underlying Restricted Stock Units vest, and to the extent an
Award of Restricted Stock Units is terminated, cancelled or forfeited in whole
or in part, due to failure to meet performance conditions or otherwise, any
dividend equivalents and accrued interest, if any, credited with respect to such
Award shall be terminated, cancelled or forfeited at the same time and to the
same extent as such Award.

 

 

9.

Stock Appreciation Rights.

 

(a)Grant of Stock Appreciation Rights. Subject to the terms and conditions of
the Plan, a Stock Appreciation Right may be granted to Service Providers at any
time and from time to time as determined by the Administrator, in its sole
discretion. No dividends or dividend equivalents may be granted in respect of
any Stock Appreciation Right, and holders of Stock Appreciation Rights carry no
voting rights.

 

(b)Number of Shares. The Administrator will have complete discretion
to  determine  the number of Stock Appreciation Rights granted to any Service
Provider.

 

(c)Exercise Price and Other Terms. The per share exercise price for the Shares
to be issued pursuant to exercise of a Stock Appreciation Right will be
determined by the Administrator and will be no less than one hundred percent
(100%) of the Fair Market Value per Share on the date of grant. Otherwise, the
Administrator, subject to the provisions of the Plan, will have complete
discretion to determine the terms and conditions of Stock Appreciation Rights
granted under the Plan. Any vesting period for a Stock Appreciation Right shall
be established in accordance with Section 4(d) of the Plan.

 



14

105153635.2

 



--------------------------------------------------------------------------------

(d)Stock Appreciation Right Agreement. Each Stock Appreciation Right grant will
be  evidenced by an Award Agreement that will specify the exercise price, the
term of the Stock Appreciation Right, the conditions of exercise, and such other
terms and conditions as the Administrator, in its sole discretion, will
determine.

 

(e)Expiration of Stock Appreciation Rights.  A Stock Appreciation Right granted
under the  Plan will expire upon the date determined by the Administrator, in
its sole discretion, and set forth in the Award Agreement or as provided by the
Administrator. Notwithstanding the foregoing, Stock Appreciation Rights shall be
subject to a maximum term of ten (10) years and to the provisions of subsection
6(d) relating to exercise.

 

(f)Payment of Stock Appreciation Right Amount. Upon exercise of a Stock
Appreciation  Right, a Participant will be entitled to receive payment from the
Company in an amount determined by multiplying:

 

(i)The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

 

(ii)

The number of Shares with respect to which the Stock Appreciation Right is
exercised.

 

As provided in the Award Agreement or except as otherwise determined by  the
Administrator, the payment to the Participant upon exercise of a Stock
Appreciation Right may be in cash, in Shares of equivalent value, or in some
combination thereof.

 

 

10.

Performance Units and Performance Shares.

 

(a)Grant of Performance Units and/or Performance Shares. Performance Units  and
Performance Shares may be granted to Service Providers at any time and from time
to time, as determined by the Administrator, in its sole discretion. The
Administrator will have complete discretion in determining the number of
Performance Units and Performance Shares granted to each Participant. The
Administrator may, in its sole discretion, provide that Awards of Performance
Shares and Performance Units earn dividends or dividend equivalents, as
applicable, in accordance with, and subject to the restrictions of, Section 7(g)
and Section 8(f), respectively. For the avoidance of doubt, no dividends
or  dividend equivalents or accrued interest, if any, earned with respect to a
Performance Unit Award or a Performance Share Award may be paid before the
underlying Award vests, and to the extent an Award of Performance Units or
Performance Shares is terminated, cancelled or forfeited in whole or in part,
due to failure to meet performance conditions or otherwise, any dividends,
dividend equivalents and accrued interest if any, credited with respect to such
Award shall be terminated, cancelled or forfeited at the same time and to the
same extent as such Award.

 

(b)Performance Objectives and Other Terms. The Administrator will set
performance  objectives and/or other vesting provisions (including, without
limitation, continued status as a Service Provider) in its discretion which,
depending on the extent to which they are met, will determine the number or
value of Performance Units or Performance Shares that will be paid out to the
Service Providers. The time period during which the performance objectives or
other vesting provisions must be met will be called the “Performance Period.”
Each Award of Performance Units and Performance Shares will be evidenced by an
Award Agreement that will specify the Performance Period, vesting period (which
shall be established in accordance with Section 4(d)) and such other terms and
conditions as the Administrator, in its sole discretion, will determine. The
Administrator may set performance objectives, which may be based on financial,
strategic or operational goals or any other performance goals or metrics
determined by the Administrator in its discretion. Such performance objectives
may be based upon the achievement of Company-wide, divisional, or individual
goals, measured on an absolute or relative basis, or any other goals, metrics or
bases determined by the Administrator in its discretion.

 



15

105153635.2

 



--------------------------------------------------------------------------------

(c)Earning of Performance Units and Performance Shares. After the applicable
Performance Period has ended, the holder of Performance Units or Performance
Shares will be entitled to receive a payout of the number of Performance Units
or Performance Shares earned by the Participant over the Performance Period, to
be determined as a function of the extent to which the corresponding performance
objectives or other vesting provisions have been achieved, as determined by the
Committee. After the grant of a Performance Units or Performance Shares,
notwithstanding any provision of the Plan to the contrary, including but not
limited to Section 4(d), the Administrator may, in its sole discretion, reduce
or waive any performance objectives or other vesting provisions for such
Performance Unit or Performance Share.

 

(d)Form and Timing of Payment of Performance Units and Performance Shares.
Payment of earned Performance Units and Performance Shares will be made as soon
as practicable after the  expiration of the applicable Performance Period, and
in no event later than sixty (60) days after the date(s) set forth in, and
otherwise subject to the terms and conditions of, the Award Agreement or as
provided by the Administrator. The Administrator, in its sole discretion, may
pay earned Performance Units and Performance Shares in the form of cash, in
Shares, or a combination thereof.

 

(e)Cancellation of Performance Units and Performance Shares. On the date set
forth in, and otherwise subject to the terms and conditions of, the Award
Agreement or as otherwise provided by the Administrator, all unearned or
unvested Performance Units and Performance Shares will be forfeited to the
Company.

 

 

11.

Compliance With Code Section 409A.

 

(a)Awards are intended to operate in a manner that they are either exempt from
the application of, or comply with, the requirements of Code Section 409A such
that the grant, payment, settlement or deferral will not be subject to the
additional tax or interest applicable under Code Section 409A, except as
otherwise determined in the sole discretion of the Administrator, provided no
warranty of such  compliance or exemption is hereby made. The Plan and each
Award Agreement under the Plan is  intended to meet the requirements of Code
Section 409A and will be construed and interpreted in accordance with such
intent, except as otherwise determined in the sole discretion of the
Administrator. To the extent that an Award or payment, or the settlement
or  deferral  thereof,  is  subject  to  Code Section 409A, the Award is
intended to be granted, paid, settled or deferred in a manner that will meet the
requirements of Code Section 409A, and the Plan and Award Agreements shall be
interpreted and administered accordingly, though no guarantee or warranty of
such compliance is made to any individual. The parties agree that this Plan may
be amended, as determined in the discretion of the Administrator, and as may be
necessary or advisable to comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder.

 

(b)Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
would otherwise be payable or distributable under the Plan or any Award
Agreement by reason of the occurrence of a Change-in-Control, or the
Participant’s Disability or separation from service, such amount or benefit will
not be payable or distributable to the Participant by reason of such
circumstance unless (i) the circumstances giving rise to such Change-in-Control,
Disability or separation from service meet any description or definition of
“change-in-control event”, “disability” or “separation from service,” as the
case may be, in Section 409A of the Code and applicable regulations (without
giving effect to any elective provisions that may be available under such
definition), or (ii) the payment or distribution of such amount or benefit would
be exempt from the application of Section 409A of the Code by reason of the
short-term deferral exemption or otherwise. This provision does not prohibit the
vesting of any Award. If this provision prevents or   delays the payment or
distribution of any amount

 



16

105153635.2

 



--------------------------------------------------------------------------------

or benefit, such payment or distribution shall be made on the next earliest
payment or distribution date or event specified in the Award Agreement that is
permissible under Section 409A of the Code.

 

(c)Notwithstanding anything in the Plan or in any Award Agreement to the
contrary, if any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable under this Plan or any Award Agreement by reason of a
Participant’s separation from service during a period in which the Participant
is a Specified Employee, then, subject to any permissible acceleration of
payment by the Administrator under Treas. Reg. Section 1.409A-3(j)(4)(ii)
(domestic relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi)
(payment of employment taxes):

 

(i)if the payment or distribution is payable in a lump sum, the Participant’s
right to receive payment or distribution of such non-exempt deferred
compensation will be delayed until the earlier of the Participant’s death or the
first day of the seventh month following the Participant’s separation from
service; and

 

(ii)if the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following the Participant’s separation from service
will be accumulated and the Participant’s right to receive payment or
distribution of such accumulated amount will be delayed until the earlier of the
Participant’s death or the first day of the seventh month following the
Participant’s separation from service, whereupon the accumulated amount will be
paid or distributed to the Participant and the normal payment or distribution
schedule for any remaining payments or distributions will resume.

 

For purposes of this Plan, the term “Specified Employee” has the meaning in
Section 2(pp) of the Plan, provided, however, that, as permitted in such final
regulations, the Company’s Specified Employees and its application of the
six-month delay rule of Section 409A(a)(2)(B)(i) of the Code shall be determined
in accordance with any rules adopted by the Board or any committee of the Board,
which shall be applied consistently with respect to all nonqualified deferred
compensation arrangements of the Company, including this Plan.

 

(d)If any one or more Awards granted under the Plan to a Participant could
qualify for any separation pay exemption described in Treas. Reg. Section
1.409A-1(b)(9), but such Awards in the aggregate exceed the dollar limit
permitted for the separation pay exemptions, the Administrator may determine
which Awards or portions thereof will be subject to such exemptions.

 

(e)If, pursuant to an Award, a Participant is entitled to a series of
installment payments, such Participant’s right to the series of installment
payments shall be treated as a right to a series of separate payments and not to
a single payment. For purposes of the preceding sentence, the term “series of
installment payments” has the meaning provided in Treas. Reg. Section
1.409A-2(b)(2)(iii) (or any successor thereto).

 

12.Leaves of Absence/Transfer Between Locations. Unless the Administrator
provides otherwise, vesting of Awards granted hereunder will be suspended during
any unpaid leave of absence.  A  Participant will not cease to be an Employee in
the case of:

 

(a)any leave of absence approved by the Company; or

 

(b)transfers between locations of the Company or between the Company, its
Parent, or any Subsidiary.

 



17

105153635.2

 



--------------------------------------------------------------------------------

For purposes of Incentive Stock Options, no such leave may exceed three (3)
months, unless reemployment upon expiration of such leave is guaranteed by
statute or contract. If reemployment upon expiration of a leave of absence
approved by the Company is not so guaranteed, then six (6) months following the
first day of such leave, any Incentive Stock Option held by the Participant will
cease to be treated as an Incentive Stock Option and will be treated for tax
purposes as a Nonstatutory Stock Option.

 

13.Transferabilitv of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution or as otherwise provided in this Section 13 and may be exercised,
during the lifetime of the Participant, only by the Participant. If the
Administrator makes an Award transferable, including, without limitation, for
estate planning purposes by instrument to an inter vivos or testamentary trust
in which the Awards are to be passed to beneficiaries upon the death of the
trustor (settlor) or by gift to Family Members, or pursuant to a domestic
relations order (as defined in the Code) or other court-ordered marital
settlement agreement, such Award shall be subject to the terms of the Plan and
the Award Agreement and shall contain such additional terms and conditions as
the Administrator deems appropriate. Notwithstanding the foregoing, under no
circumstance may unvested or unexercised Awards be transferred for value or
consideration.

 

 

14.

Adjustments; Dissolution or Liquidation; Merger or Change-in-Control.

 

(a)Adjustments. In the event that any dividend (other than ordinary cash
dividends) or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, or exchange of Shares or other securities of the Company, or other
change in the corporate structure of the Company affecting the Shares occurs,
the Administrator, in order to prevent diminution or enlargement of the benefits
or potential benefits intended to be made available under the Plan, will adjust,
in such equitable manner as the Administrator deems appropriate, the number and
class of Shares issuable under the Plan and/or the number, class and, if
applicable, exercise price, of Shares subject to each outstanding Award.

 

(b)Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.

 

 

(c)

Change-in-Control.

 

(i)In the event of a Change-in-Control, then notwithstanding any other provision
of the Plan or an Award to the contrary, including without limitation Section
4(d), each outstanding Award shall be treated as the Administrator determines in
its discretion without a Participant’s consent, including, without limitation:

 

(A)Awards may be assumed, or substantially equivalent Awards may  be
substituted, by the acquiring or succeeding entity or an affiliate thereof (for
purposes of this Section 14, the “successor”) with appropriate adjustments as to
the number and kind of shares and prices;

 

(B)upon written notice to a Participant, the Participant’s Awards will terminate
immediately prior to the consummation of such Change-in-Control;

 

(C)Awards will vest and become exercisable, realizable, or payable, or
restrictions applicable to an Award will lapse, in whole or in part, prior to or
upon consummation of such Change-in-

 



18

105153635.2

 



--------------------------------------------------------------------------------

Control, and, to the extent the Administrator determines, terminate upon the
effectiveness of such Change-in-Control;

 

(D)(1) Awards will terminate in exchange for an amount of cash and/or
property,  if any, equal to the amount (if any) that would have been attained
upon the exercise of such Award or realization of the Participant’s rights as of
the date of the occurrence of the transaction (and, for the avoidance of doubt,
if as of the date of the occurrence of the transaction the Administrator
determines in good faith that no amount would have been attained upon the
exercise of such Award or realization of the Participant’s rights, then such
Award may be terminated by the Company without payment), or (2) the replacement
of such Award with other rights or property selected by the Administrator in its
sole discretion; or

 

 

(E)

any combination of the foregoing.

 

In taking any of the actions permitted under this subsection 14(c), the
Administrator will not be obligated to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, similarly.

 

(ii)If, in the event of a Change-in-Control, the successor elects not to assume
or substitute an Award, as determined by the Administrator, then upon the
effective date of the Change-in-Control, the Participant shall fully vest in and
have the right to exercise all of his or her outstanding Options and Stock
Appreciation Rights; all restrictions on then outstanding Restricted Stock and
Restricted Stock Units will lapse; and, with respect to then outstanding
Performance Units, Performance Shares and  any  other Awards subject to
performance-based vesting conditions, all performance goals or other vesting
conditions will be deemed achieved at one hundred percent (100%) of target
levels and all other terms  and conditions met.  In addition, if an Option or
Stock Appreciation Right is not assumed or substituted  by the successor in the
event of a Change-in-Control, as determined by the Administrator, the
Administrator may notify the Participant in writing or electronically that the
Option or Stock Appreciation Right shall be exercisable for a period of time
determined by the Administrator in its sole discretion (but in no event later
than the expiration of the term of such Option as set forth in the Award
Agreement), and the Option or Stock Appreciation Right shall terminate upon the
expiration of such period.

 

(d)Outside Director Awards. With respect to Awards granted to an Outside
Director that are assumed or substituted by a successor (in each case as
determined by the Administrator), if, on the date of or following such
assumption or substitution, the Participant’s status as a Director or a director
of the successor, as applicable, is terminated other than upon a voluntary
resignation by the Participant (unless such resignation is at the request of the
successor), then the Participant will fully vest in and have the right to
exercise Options and/or Stock Appreciation Rights as to all of the Shares
underlying such Award for a period of one year following such termination (but
in no event later than the expiration of the term of such Option as set forth in
the Award Agreement); all restrictions on Restricted Stock and Restricted Stock
Units will lapse; and, with respect to Performance Units, Performance Shares and
any other Awards subject to performance-based vesting conditions, all
performance goals or other vesting conditions will be deemed achieved at one
hundred percent (100%) of target levels and all other terms and conditions met.

 

(e)Assumption, Conversion or Substitution of Awards. For the purposes of
Sections 14(c) and 14(d), a successor will be deemed to have “assumed or
substituted” an Award under this Plan if the surviving entity substitutes an
Award under this Plan with an award under a plan of the surviving entity having
substantially equivalent value to and terms and conditions not materially less
favorable than the original Award, or otherwise assumes the obligations under
and/or equitably adjusts such original Award. The Administrator or the Board
shall have sole and complete authority and discretion (which authority and
discretion the Administrator or Board may exercise prior to the
Change-in-Control, in which case such exercise of authority and discretion shall
be final and binding) to determine whether the proposed

 



19

105153635.2

 



--------------------------------------------------------------------------------

assumption or substitution of an Award by a successor meets the requirements
provided for in this paragraph. Notwithstanding anything in this Section 14(e)
to the contrary, an Award that vests, is earned or paid out upon the
satisfaction of one or more performance goals will not be considered assumed or
substituted if, as determined by the Administrator or the Board, the Company or
its successor modifies any of such performance goals without the Participant’s
consent; provided, however, a modification to such performance goals only to
reflect the successor’s post-Change-in-Control corporate structure will not be
deemed to invalidate an otherwise valid Award assumption, as determined by the
Administrator or the Board.

 

 

15.

Tax Withholding.

 

(a)Withholding Requirements.  Prior to the delivery of any Shares or cash
pursuant to an  Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy any federal, state, local, foreign or
other taxes (including the Participant’s FICA obligation) required to be
withheld with respect  to such Award (or exercise thereof).

 

(b)Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(without limitation):

 

(i)paying cash;

 

(ii)electing to have the Company withhold otherwise deliverable cash or Shares
having a Fair Market Value equal to the minimum statutory amount required to be
withheld (or such other amount in the Administrator’s discretion that does not
cause the Award to be treated as a liability instrument  under generally
accepted accounting principles); or

 

(iii)delivering to the Company already-owned Shares having a Fair Market Value
equal to the minimum statutory amount required to be withheld (or such other
amount in the Administrator’s discretion that does not cause the Award to be
treated as a liability instrument under generally accepted accounting
principles).

 

The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.

 

16.No Effect on Employment or Service. Neither the Plan nor any Award shall
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with  the Company, nor shall they interfere
in any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

 

17.Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Administrator (or its delegee, to the extent permitted by the
Plan) makes the determination granting such Award, or such other later date as
is determined by the Administrator (or its delegee, to the extent permitted by
the Plan). Notice of the determination shall be provided to each Participant
within a reasonable time after the date of such grant.

 

18.Term of Plan. Following the Board’s adoption of the Plan, the Plan will
become effective upon its approval by the Company’s stockholders (the “Effective
Date”).  It will continue in effect for a term of  ten (10) years from the
Effective Date, unless terminated earlier under Section 19 of the Plan.

 



20

105153635.2

 



--------------------------------------------------------------------------------

 

19.

Amendment and Termination of the Plan.

 

(a)Amendment and Termination. The Board may at any time amend, alter,
suspend  or  terminate the Plan.

 

(i)Stockholder Approval. The Company shall obtain stockholder approval of any
Plan amendment to the extent required by Applicable Laws or otherwise in the
Board’s discretion.

 

(ii)Effect of Amendment or Termination. Subject to Section 19(c), no amendment,
alteration, suspension or termination of the Plan shall impair the rights of any
Participant under any then outstanding Award, unless mutually agreed otherwise
between the Participant and the Administrator, which agreement must be in
writing and signed by the Participant and the Company. Termination of the Plan
shall not affect the Administrator’s ability to exercise the powers granted to
it hereunder with respect to Awards granted under the Plan prior to the date of
such termination.

 

(b)Awards Previously Granted. The Administrator may waive any conditions or
restrictions under, amend or modify the terms and conditions of, or cancel or
terminate any outstanding Award at any time, in connection with any termination
of service of a Service Provider or otherwise and notwithstanding any provision
of the Plan to the contrary, including but not limited to Section 4(d);
provided, however, subject to Section 19(c) and the provisions of the applicable
Award Agreement, no such amendment, modification, cancellation or termination
shall impair the rights of a Participant under an Award unless mutually agreed
between the Participant and the Administrator, which agreement must be in
writing and signed by the Participant and the Company.

 

(c)Compliance Amendments. Notwithstanding any other provision of this Section
19, the Plan or any Award Agreement to the contrary, the Administrator may, in
its sole discretion and without the consent of any Participant, amend the Plan
or any Award Agreement, to take effect retroactively or otherwise, as it deems
necessary or advisable in order for the Company, the Plan, an Award or an Award
Agreement to satisfy or conform to any present or future Applicable Law
(including, without limitation, Code Section 409A) or to meet the requirements
of any accounting standard.

 

 

20.

Conditions Upon Issuance of Shares.

 

(a)Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless  the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

(b)Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

 

21.Inability to Obtain Authority. The inability of the Company to obtain
authority from  any  regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

22.Recoupment. A Participant’s rights with respect to any Award hereunder shall
in all events be subject to (i) any right that the Company may have under any
Company clawback or recoupment policy

 



21

105153635.2

 



--------------------------------------------------------------------------------

as may be in effect from time to time or any other clawback or recoupment
agreement or arrangement applicable to a Participant; or (ii) any right or
obligation that the Company may have regarding the recoupment of
“incentive-based compensation” under Section 10D of the Exchange Act and any
applicable rules and regulations promulgated thereunder from time to time by the
U.S. Securities and Exchange Commission.

 



22

105153635.2

 



--------------------------------------------------------------------------------

[gwartebyqv0l000001.jpg]

 

Onto Innovation Inc.

 

Employee Restricted Stock Unit Purchase Agreement

 

 

 

THIS AGREEMENT (“Agreement”), dated

, 20(the “Award Date”), is made between
OntoInnovationInc.,aDelawarecorporation,hereinafterreferredtoasthe“Company,”and

 

(the “Participant”).

 

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Onto Innovation 2020 Stock Plan, as
amended from time to time (the “Plan”). In addition, the following definition
shall apply:

 

 

•

“Retirement Eligible” shall mean the Participant has achieved a combination of
age plus years of service with the company totaling 70, with a base minimum age
of 58 years old and a minimum service term of five (5) years.

 

 

 

•

“Retirement” shall mean Participant has become Retirement Eligible and has
formally notified the Company of his/her intention to retire from the employ of
the Company on a date certain and does so retire or as otherwise approved by the
Administrator.

 

 

 

2.

Award of Restricted Stock Units.

 

(a)

Award. In consideration of Participant’s agreement to remain in the employ of
Company or one of its Subsidiaries, and for other good and valuable
consideration, the Company hereby issues to Participant, as of the Award Date,
the grant of Restricted Stock Units (“RSUs”) covering shares (“Shares”) of
common stock of the Company (“Common Stock”) as described in Attachment I –
Notice of Award (the “Notice of Award”) attached to this Agreement (the
“Award”). The number of RSUs subject to the Award (which shall be subject to
adjustment in accordance with Section 14 of the Plan) is set forth in the Notice
of Award. Each RSU represents the right to receive one Share, subject to the
terms and conditions of this Agreement. Upon granting of the Award, all RSUs
shall be credited to Participant’s employee stock plan account established at
the stock plan administration service determined by Company (the “Stock
Service”). The current Stock Service is set forth in the Notice of Award.

 

 

(b)

Vested Shares to be Issued in Book Entry Form. Upon vesting of the RSUs and the
satisfaction of all other applicable conditions set forth in this Agreement, the
Company shall cause uncertificated Shares to be issued to Participant’s account.
Shares to be delivered to Participant under the terms of this Award shall be
delivered to Participant no later than two and one-half months following the
last day of the year that includes the date of vesting and lapse of
Restrictions.

 

 

(c)

Plan. The Award granted hereunder is subject to the terms and provisions of the
Plan, including without limitation, Article 14(a) thereof. The Award constitutes
Restricted Stock Units pursuant Section 8 of the Plan.

 

 

 

3.

Restrictions.

 

(a)

Forfeiture. Except only as may otherwise be expressly set forth in (i) any
employment, severance or change in control agreement of the Company or a
Subsidiary with Participant, or (ii) Section 3(g) below related to the
Retirement of the Participant, any Award which is not vested as of the date
Participant ceases to be an employee of Company or one of its Subsidiaries shall
thereupon be forfeited immediately and terminate without any further action by
Company.

 

 

Std. Employee RSU Agreement - Rev.051220

 

 

--------------------------------------------------------------------------------

(b)

Vesting and Lapse of Restrictions. Subject to the terms of this Agreement, the
RSUs covered by this Award shall vest and all Restrictions thereon shall lapse
in accordance with the schedule set forth in the Notice of Award, provided in
each case that Participant remains continuously as an employee of Company or a
Subsidiary from the Award Date through the particular scheduled vesting date
therefor (except only as may otherwise be expressly set forth in (i) any
employment, severance or change in control agreement of the Company or a
Subsidiary with Participant, or (ii) Section 3(g) below related to the
Retirement of the Participant). For purposes of this Agreement, “Restrictions”
shall mean the exposure to forfeiture set forth in this Award.

 

 

(c)Acceleration of Vesting. Notwithstanding any other provision of this Award,
any time-based Award shall become fully vested and all Restrictions applicable
to such Award shall lapse in the event of a Change in Control event (as defined
in Section 2(h) of the Plan) and the successor or acquiring corporation or an
affiliate thereof does not assume or substitute for this Award in accordance
with Section 14(c)(i) of the Plan. Should the successor or acquiring corporation
or an affiliate thereof assume or substitute for the time-based Award in
accordance with Section 14(c)(i) of the Plan, then no accelerated vesting or
lapse of Restrictions of this Award shall apply.

 

(d)Tax Withholding; Issuance of Uncertificated Shares for Participants Domiciled
Outside the U.S. For Participants domiciled outside of the United States, the
provisions set forth herein related to U.S. federal and/or state tax withholding
do not apply. Shares shall be delivered to such Participant or his or her legal
representative at the time the vesting requirements as provided in this Award
shall have been satisfied. Participants domiciled outside the U.S. are advised
to consult with a local tax advisor regarding the tax ramifications of the Award
in their country of residence and assure compliance with such tax obligations.

 

(e)Tax Withholding for Participants Domiciled in U.S. Withholding Requirements.
By accepting this Award, Participant agrees to make appropriate arrangements
with the Company for the satisfaction, as of the applicable withholding date, of
all applicable federal, state and local tax withholding requirements, including
in connection with the vesting and settlement of this Award. No Shares will be
issued until satisfaction of such applicable tax withholding has been received
by the Company. Prior to the delivery of any Shares pursuant to this Award, the
Company will have the power and the right to deduct or withhold an amount
sufficient to satisfy federal, state, local, foreign or other taxes (including
the Participant’s FICA obligation) required to be withheld with respect to the
vesting or settlement of this Award.

 

(f)

Withholding Arrangements. The Company pursuant to such procedures as it will
specify from time to time, will permit Participant to satisfy such tax
withholding obligation, in each case as of the applicable tax withholding date,
by (without limitation and in such combinations as the Participant may elect):

 

 

 

(i)

paying cash or by personal check, certified check or bank check or wire transfer
of immediately available funds;

 

 

(ii)

electing to have the Company withhold otherwise deliverable Shares having a Fair
Market Value equal to the minimum statutory amount required to be withheld; or

 

 

(iii)

delivering to the Company already-owned Shares having a Fair Market Value equal
to the minimum statutory amount required to be withheld.

 

 

The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.
Participant may elect to make prior arrangements with the Stock Service to sell
Shares as of the vesting date and apply the appropriate amount of the proceeds
thereof to the applicable tax withholding amount and remit any balance of the
proceeds to Participant, provided that if Participant elects to have any Shares
sold by the Stock Service or otherwise, any such proposed sale of Shares shall
be in compliance with and satisfy all requirements and conditions under the Onto
Innovation Inc. Insider Trading Compliance Program.

 

(g)

Retirement. Subject to the terms of this Agreement, in the event of the
Retirement of the Participant, the RSUs shall vest based on the vesting schedule
set forth in the Notice of Award for time-based Awards.

 

 



Std. Employee RSU Agreement - Rev. 051220

2

 



--------------------------------------------------------------------------------

For clarity, in the event of the Participant’s Retirement, there will be no
acceleration of an Award’s vesting schedule or forfeiture of unvested Awards.

 

4.Company Share Issuance Prerequisites. Company shall not be required to issue
or deliver any Shares prior to the fulfillment of all of the following
conditions:

 

(a)the admission of the Shares to listing on all stock exchanges on which such
Common Stock is then listed;

 

(b)the completion of any registration or other qualification of the Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the Company
shall, in its sole and absolute discretion, deem necessary and advisable;

 

(c)

the obtaining of any approval or other clearance from any state or federal
governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

 

 

(d)

the lapse of any such reasonable period of time following the date the
Restrictions lapse as the Company may from time to time establish for reasons of
administrative convenience.

 

 

5.Restricted Stock Units Not Transferable. No RSUs or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5 shall not prevent transfers by will or by
applicable laws of descent and distribution if permitted under the Plan.

 

6.Rights as Stockholder. Until Participant has satisfied all requirements for
vesting and the satisfaction of all conditions set forth in this Agreement and
Shares have been issued to Participant, Participant shall not be deemed to be a
shareholder or to have any of the rights of a shareholder with respect to any
such Shares.

 

7.Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue to serve as an employee or other
Service Provider of Company or any of its Subsidiaries.

 

8.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Award regardless of the law that might be
applied under principles of conflicts of laws.

 

9.Conformity to Securities Laws. Participant acknowledges that the Plan and this
Award are intended to conform to the extent necessary with all provisions of the
Securities Act of 1933, as amended, and the Exchange Act, and all regulations
and rules promulgated thereunder by the Securities and Exchange Commission,
including without limitation Rule 16b-3 under the Exchange Act. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Awards
are granted, only in such a manner as to conform to such laws, rules and
regulations.

 

10.Amendment, Suspension and Termination. The Awards may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Compensation Committee of the Board of Directors of the Company,
which is the Administrator of the Plan (the “Committee”), provided that, except
as otherwise provided by the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of Participant, alter
or impair any material rights of Participant under this Award.

 

 

11.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees

 



Std. Employee RSU Agreement - Rev. 051220

3

 



--------------------------------------------------------------------------------

prepaid, addressed to Participant at his or her address then shown in Company
records, and to Company at its principal executive office.

 

12.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

 

 

13.

Section 409A.

 

(a)

This Award is intended to constitute a “short-term deferral” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and the
rules and regulations promulgated thereunder and is intended to comply with the
requirements of Section 409A of the Code so as not to be subject to taxes,
interest or penalties under Section 409A of the Code. This Agreement shall be
interpreted and administered to give effect to such intention and understanding.

 

 

(b)

Notwithstanding anything in this Agreement to the contrary, any payment or
issuance of Shares to be made to the Participant under this Award in connection
with Participant’s separation from service shall not be made until the date six
months and one day after the date of the Participant’s separation from service
to the extent necessary to comply with Section 409A(a)(B)(i) of the Code and
applicable Treasury regulations thereunder, after giving effect to the extent
applicable to the short-term deferral exemption under Treasury Regulation
§1.409A- 1(b)(4) and the severance pay exemption under Treasury Regulation
§1.409A-1(b)(9)(iii). Following any such six- month and one-day delay, all such
delayed payments will be paid in a single lump sum on the date six months and
one day after the Participant’s separation from service. For the purposes of
this Agreement, “separation of service” means a separation from service as
defined in Section 409A of the Code determined using the default provisions set
forth in Treasury Regulation §1.409A-1(h) or any successor regulation thereto.
Each and every payment or  issuance of Shares made pursuant to this Award shall
be deemed a separate payment or issuance and not a series of payments or
issuances.

 

 

(c)

If any provision of this Award would, in the reasonable, good faith judgment of
the Committee, result or likely result in their position on the Participant,
beneficiary or any other person claiming by or through the Participant, of any
additional tax, accelerated taxation, interest or penalties under Section 409A
of the Code, the Committee may, in its sole discretion, modify the terms of this
Award or take any other such action, without the consent of the Participant or
any spouse, beneficiary or any other person claiming by or through the
Participant, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such
additional tax, accelerated taxation, interest or penalties or otherwise comply
with Sections 409A of the Code. However, nothing in this Agreement is intended
to or shall create any obligation or liability on the part of the Company or the
Committee or its members to modify the Agreement, the Award or any RSUs or other
rights granted hereunder nor guarantee that the Participant will not be subject
to additional taxes, accelerated taxation, interest or penalties under Section
409A of the Code.

 

 

Participant represents that he or she has read this Agreement and the Plan and
is familiar with the terms and provisions of each. Participant acknowledges that
the Award is issued pursuant to, and is subject to the terms and conditions of,
the Plan, and Participant will be bound by the terms of the Plan as if it were
set forth verbatim in this Agreement. Participant agrees to comply with all
rules the Committee may establish from time to time with respect to the Plan.
Participant agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to any questions arising under the
Plan or this Agreement. Participant further acknowledges and agrees that this
Agreement (including the Plan) constitutes the entire agreement between the
parties with respect to the Award and that this Agreement (including the Plan)
supersedes any and all prior agreements, whether written or oral, between the
parties with respect to the Award.

 

Signatures on Next Page

 



Std. Employee RSU Agreement - Rev. 051220

4

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first set forth above.

 

 

ONTO INNOVATION INC.PARTICIPANT

 

 

By:

Name:Name:

Title:

 



Std. Employee RSU Agreement - Rev. 051220

5

 



--------------------------------------------------------------------------------

ATTACHMENT I NOTICE OF AWARD

 

PARTICIPANT INFORMATION:

 

Participant Name:

 

Participant Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

Participant Section 16 Status:Participantisis nota Section 16 Insider of
Company.

 

 

AWARD INFORMATION:

 

Award Date:

 

Aggregate number of Restricted Stock Units subject to the Award:

 

Grant Number:

 

Type of Award:Time-basedOther:

 

Vesting Schedule:

 

The time-based Award shall vest and Restrictions shall lapse with respect
topercent of the Shares subject to the Award (rounded down to the next whole
number of shares) on each of the first

anniversaries of the Award Date.

 

The Award shall vest and Restrictions shall lapse with respect to



 

 

 

Additional Vesting Requirements:



 

 

 

 

 

Company Stock Plan Administration Service (the “Stock Service”):

 

 

 

 

 

 

 

 

 

 

 

Std. Employee RSU Agreement - Rev.051220

 

 

--------------------------------------------------------------------------------

[gwartebyqv0l000002.jpg]

 

 

Onto Innovation Inc.

 

Employee Performance Stock Unit Purchase Agreement

 

 

 

THIS AGREEMENT (“Agreement”), dated

, 20(the “Award Date”), is made between
OntoInnovationInc.,aDelawarecorporation,hereinafterreferredtoasthe“Company,”and

 

(the “Participant”).

 

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Onto Innovation 2020 Stock Plan, as
amended from time to time (the “Plan”). In addition, the following definition
shall apply:

 

 

•

“Retirement Eligible” shall mean the Participant has achieved a combination of
age plus years of service with the company totaling 70, with a base minimum age
of 58 years old and a minimum service term of five (5) years.

 

 

 

•

“Retirement” shall mean Participant has become Retirement Eligible and has
formally notified the Company of his/her intention to retire from the employ of
the Company on a date certain and does so retire or as otherwise approved by the
Administrator.

 

 

 

2.

Award of Performance Stock Units.

 

(a)

Award. In consideration of Participant’s agreement to remain in the employ of
Company or one of its Subsidiaries, and for other good and valuable
consideration, the Company hereby issues to Participant, as of the Award Date,
the grant of Performance Stock Units (“PSUs”) covering shares (“Shares”) of
common stock of the Company (“Common Stock”) as described in Attachment I –
Notice of Award (the “Notice of Award”) attached to this Agreement (the
“Award”). The number of PSUs subject to the Award (which shall be subject to
adjustment in accordance with Section 14 of the Plan) is set forth in the Notice
of Award. Each PSU represents the right to receive one Share, subject to the
terms and conditions of this Agreement. Upon granting of the Award, all PSUs
shall be credited to Participant’s employee stock plan account established at
the stock plan administration service determined by Company (the “Stock
Service”). The current Stock Service is set forth in the Notice of Award.

 

 

(b)

Vested Shares to be Issued in Book Entry Form. Upon vesting of the PSUs and the
satisfaction of all other applicable conditions set forth in this Agreement, the
Company shall cause uncertificated Shares to be issued to Participant’s account.
Shares to be delivered to Participant under the terms of this Award shall be
delivered to Participant no later than two and one-half months following the
last day of the year that includes the date of vesting and lapse of
Restrictions.

 

 

(c)

Plan. The Award granted hereunder is subject to the terms and provisions of the
Plan, including without limitation, Article 14(a) thereof. The Award constitutes
Performance Stock Units pursuant Section 10 of the Plan.

 

 

 

3.

Restrictions.

 

(a)

Forfeiture. Except only as may otherwise be expressly set forth in (i) any
employment, severance or change in control agreement of the Company or a
Subsidiary with Participant, or (ii) Section 3(g) below related to the
Retirement of the Participant, any Award which is not vested as of the date
Participant ceases to be an employee

 

 

 

Std. Employee PSU Agreement - Rev. 051220

 

 

--------------------------------------------------------------------------------

of Company or one of its Subsidiaries shall thereupon be forfeited immediately
and terminate without any further action by Company.

 

(b)Vesting and Lapse of Restrictions. Subject to the terms of this Agreement,
the PSUs covered by this Award shall vest and all Restrictions thereon shall
lapse in accordance with the schedule set forth in the Notice of Award, provided
in each case that Participant remains continuously as an employee of Company or
a Subsidiary from the Award Date through the particular scheduled vesting date
therefor (except only as may otherwise be expressly set forth in (i) any
employment, severance or change in control agreement of the Company or a
Subsidiary with Participant, or (ii) Section 3(g) below related to the
Retirement of the Participant). For purposes of this Agreement, “Restrictions”
shall mean the exposure to forfeiture set forth in this Award.

 

(c)

Acceleration of Vesting. Notwithstanding any other provision of this Award, with
regard to any performance-based Award, in the event of a Change in Control
event, the performance conditions will be deemed to have been achieved at the
target level and the Participant will be deemed to have earned the target number
of PSUs that were subject to the Award.

 

 

(d)Tax Withholding; Issuance of Uncertificated Shares for Participants Domiciled
Outside the U.S. For Participants domiciled outside of the United States, the
provisions set forth herein related to U.S. federal and/or state tax withholding
do not apply. Shares shall be delivered to such Participant or his or her legal
representative at the time the vesting requirements as provided in this Award
shall have been satisfied. Participants domiciled outside the U.S. are advised
to consult with a local tax advisor regarding the tax ramifications of the Award
in their country of residence and assure compliance with such tax obligations.

 

(e)Tax Withholding for Participants Domiciled in U.S. Withholding Requirements.
By accepting this Award, Participant agrees to make appropriate arrangements
with the Company for the satisfaction, as of the applicable withholding date, of
all applicable federal, state and local tax withholding requirements, including
in connection with the vesting and settlement of this Award. No Shares will be
issued until satisfaction of such applicable tax withholding has been received
by the Company. Prior to the delivery of any Shares pursuant to this Award, the
Company will have the power and the right to deduct or withhold an amount
sufficient to satisfy federal, state, local, foreign or other taxes (including
the Participant’s FICA obligation) required to be withheld with respect to the
vesting or settlement of this Award.

 

(f)

Withholding Arrangements. The Company pursuant to such procedures as it will
specify from time to time, will permit Participant to satisfy such tax
withholding obligation, in each case as of the applicable tax withholding date,
by (without limitation and in such combinations as the Participant may elect):

 

 

 

(i)

paying cash or by personal check, certified check or bank check or wire transfer
of immediately available funds;

 

 

(ii)

electing to have the Company withhold otherwise deliverable Shares having a Fair
Market Value equal to the minimum statutory amount required to be withheld; or

 

 

(iii)

delivering to the Company already-owned Shares having a Fair Market Value equal
to the minimum statutory amount required to be withheld.

 

 

The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.
Participant may elect to make prior arrangements with the Stock Service to sell
Shares as of the vesting date and apply the appropriate amount of the proceeds
thereof to the applicable tax withholding amount and remit any balance of the
proceeds to Participant, provided that if Participant elects to have any Shares
sold by the Stock Service or otherwise, any such proposed sale of Shares shall
be in compliance with and satisfy all requirements and conditions under the Onto
Innovation Inc. Insider Trading Compliance Program.

 

(g)

Retirement. Subject to the terms of this Agreement, in the event of the
Retirement of the Participant, the PSUs shall vest based on the actual
performance results for performance-based Awards.

 

 



Std. Employee PSU Agreement - Rev. 051220

2

 



--------------------------------------------------------------------------------

For clarity, in the event of the Participant’s Retirement, there will be no
acceleration of an Award’s vesting schedule or forfeiture of unvested Awards.

 

4.Company Share Issuance Prerequisites. Company shall not be required to issue
or deliver any Shares prior to the fulfillment of all of the following
conditions:

 

(a)the admission of the Shares to listing on all stock exchanges on which such
Common Stock is then listed;

 

(b)the completion of any registration or other qualification of the Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the Company
shall, in its sole and absolute discretion, deem necessary and advisable;

 

(c)

the obtaining of any approval or other clearance from any state or federal
governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

 

 

(d)

the lapse of any such reasonable period of time following the date the
Restrictions lapse as the Company may from time to time establish for reasons of
administrative convenience.

 

 

5.Performance Stock Units Not Transferable. No PSUs or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5 shall not prevent transfers by will or by
applicable laws of descent and distribution if permitted under the Plan.

 

6.Rights as Stockholder. Until Participant has satisfied all requirements for
vesting and the satisfaction of all conditions set forth in this Agreement and
Shares have been issued to Participant, Participant shall not be deemed to be a
shareholder or to have any of the rights of a shareholder with respect to any
such Shares.

 

7.Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue to serve as an employee or other
Service Provider of Company or any of its Subsidiaries.

 

8.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Award regardless of the law that might be
applied under principles of conflicts of laws.

 

9.Conformity to Securities Laws. Participant acknowledges that the Plan and this
Award are intended to conform to the extent necessary with all provisions of the
Securities Act of 1933, as amended, and the Exchange Act, and all regulations
and rules promulgated thereunder by the Securities and Exchange Commission,
including without limitation Rule 16b-3 under the Exchange Act. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Awards
are granted, only in such a manner as to conform to such laws, rules and
regulations.

 

10.Amendment, Suspension and Termination. The Awards may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Compensation Committee of the Board of Directors of the Company,
which is the Administrator of the Plan (the “Committee”), provided that, except
as otherwise provided by the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of Participant, alter
or impair any material rights of Participant under this Award.

 

11.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to Participant at his or her address then shown in Company records,
and to Company at its principal executive office.

 



Std. Employee PSU Agreement - Rev. 051220

3

 



--------------------------------------------------------------------------------

12.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

 

 

13.

Section 409A.

 

(a)

This Award is intended to constitute a “short-term deferral” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and the
rules and regulations promulgated thereunder and is intended to comply with the
requirements of Section 409A of the Code so as not to be subject to taxes,
interest or penalties under Section 409A of the Code. This Agreement shall be
interpreted and administered to give effect to such intention and understanding.

 

 

(b)

Notwithstanding anything in this Agreement to the contrary, any payment or
issuance of Shares to be made to the Participant under this Award in connection
with Participant’s separation from service shall not be made until the date six
months and one day after the date of the Participant’s separation from service
to the extent necessary to comply with Section 409A(a)(B)(i) of the Code and
applicable Treasury regulations thereunder, after giving effect to the extent
applicable to the short-term deferral exemption under Treasury Regulation
§1.409A- 1(b)(4) and the severance pay exemption under Treasury Regulation
§1.409A-1(b)(9)(iii). Following any such six- month and one-day delay, all such
delayed payments will be paid in a single lump sum on the date six months and
one day after the Participant’s separation from service. For the purposes of
this Agreement, “separation of service” means a separation from service as
defined in Section 409A of the Code determined using the default provisions set
forth in Treasury Regulation §1.409A-1(h) or any successor regulation thereto.
Each and every payment or  issuance of Shares made pursuant to this Award shall
be deemed a separate payment or issuance and not a series of payments or
issuances.

 

 

(c)

If any provision of this Award would, in the reasonable, good faith judgment of
the Committee, result or likely result in their position on the Participant,
beneficiary or any other person claiming by or through the Participant, of any
additional tax, accelerated taxation, interest or penalties under Section 409A
of the Code, the Committee may, in its sole discretion, modify the terms of this
Award or take any other such action, without the consent of the Participant or
any spouse, beneficiary or any other person claiming by or through the
Participant, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such
additional tax, accelerated taxation, interest or penalties or otherwise comply
with Sections 409A of the Code. However, nothing in this Agreement is intended
to or shall create any obligation or liability on the part of the Company or the
Committee or its members to modify the Agreement, the Award or any PSUs or other
rights granted hereunder nor guarantee that the Participant will not be subject
to additional taxes, accelerated taxation, interest or penalties under Section
409A of the Code.

 

 

Participant represents that he or she has read this Agreement and the Plan and
is familiar with the terms and provisions of each. Participant acknowledges that
the Award is issued pursuant to, and is subject to the terms and conditions of,
the Plan, and Participant will be bound by the terms of the Plan as if it were
set forth verbatim in this Agreement. Participant agrees to comply with all
rules the Committee may establish from time to time with respect to the Plan.
Participant agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to any questions arising under the
Plan or this Agreement. Participant further acknowledges and agrees that this
Agreement (including the Plan) constitutes the entire agreement between the
parties with respect to the Award and that this Agreement (including the Plan)
supersedes any and all prior agreements, whether written or oral, between the
parties with respect to the Award.

 

 

Signatures on Next Page

 



Std. Employee PSU Agreement - Rev. 051220

4

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first set forth above.

 

 

ONTO INNOVATION INC.PARTICIPANT

 

 

By:

Name:Name:

Title:

 



Std. Employee PSU Agreement - Rev. 051220

5

 



--------------------------------------------------------------------------------

ATTACHMENT I NOTICE OF AWARD

 

PARTICIPANT INFORMATION:

 

Participant Name:

 

Participant Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

Participant Section 16 Status:Participantisis nota Section 16 Insider of
Company.

 

 

AWARD INFORMATION:

 

Award Date:

 

Aggregate number of Performance Stock Units subject to the Award:

 

Grant Number:

 

Type of Award:[gwartebyqv0l000003.jpg] Performance-based Vesting Schedule:

The performance-based Award shall vest in full upon the conclusion of the
performance period with the final number of shares earned contingent upon the
meeting of the applicable performance criteria set forth in the associated
performance plan document.

 

The Award shall vest and Restrictions shall lapse with respect to



 

 

 

Additional Vesting Requirements:



 

 

 

 

 

Company Stock Plan Administration Service (the “Stock Service”):

 

 

 

 

 

 

 

 

 

 

 

Std. Employee PSU Agreement - Rev. 051220

 

 

--------------------------------------------------------------------------------

[gwartebyqv0l000004.jpg]

 

Onto Innovation Inc.

 

Service Provider Restricted Stock Unit Purchase Agreement

 

 

THIS AGREEMENT (“Agreement”), dated , 20(the “Award Date”), is made between Onto
Innovation Inc., a Delaware corporation, hereinafter referred to as the
“Company,” and

(the “Participant”).

 

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Onto Innovation 2020 Stock Plan, as
amended from time to time (the “Plan”).

 

 

2.

Award of Restricted Stock Units.

 

(a)

Award. In consideration of Participant’s agreement to continue to provide
services to Company or one of its Subsidiaries, and for other good and valuable
consideration, the Company hereby issues to Participant, as of the Award Date,
the award for Restricted Stock Units (“RSUs”) covering shares (“Shares”) of
common stock of the Company (“Common Stock”) as described in Attachment I –
Notice of Award (the “Notice of Award”) attached to this Agreement (the
“Award”). The number of RSUs subject to the Award (which shall be subject to
adjustment in accordance with Section 14 of the Plan) is set forth in the Notice
of Award. Each RSU represents the right to receive one Share, subject to
the  terms and conditions of this Agreement. Upon granting of the Award, all
RSUs shall be credited to Participant’s stock plan account established at the
stock plan administration service determined by Company (the “Stock Service”).
The current Stock Service is set forth in the Notice of Award.

 

 

(b)

Vested Shares to be Issued in Book Entry Form. Upon vesting of the RSUs and the
satisfaction of all other applicable conditions set forth in this Agreement, the
Company shall cause uncertificated Shares to be issued to Participant’s account.
Shares to be delivered to Participant under the terms of this Award shall be
delivered to Participant no later than two and one-half months following the
last day of the year that includes the date of vesting and lapse of
Restrictions.

 

 

(c)

Plan. The Award granted hereunder is subject to the terms and provisions of the
Plan, including without limitation, Article 14(a) thereof. The Award constitutes
Restricted Stock Units pursuant Section 8 of the Plan.

 

 

 

3.

Restrictions.

 

(a)

Forfeiture. Except only as may otherwise be expressly set forth in any
independent contractor  or services agreement with the Company or a Subsidiary
with Participant, any Award which is not  vested as of the date Participant
ceases to be a Service Provider to Company or one of its Subsidiaries shall
thereupon be forfeited immediately and terminate without any further action by
Company.

 

 

(b)

Vesting and Lapse of Restrictions. Subject to the terms of this Agreement, the
RSUs covered  by this Award shall vest and all Restrictions thereon shall lapse
in accordance with the schedule set forth in the Notice of Award, provided in
each case that Participant remains continuously as a Service

 

 

Service Provider RSU Agreement - Rev. 051220

 

 

--------------------------------------------------------------------------------

Provider to Company or a Subsidiary from the Award Date through the particular
scheduled vesting date therefor (except only as may otherwise be expressly set
forth in any independent contractor or services agreement with the Company or a
Subsidiary with Participant). For purposes of this Agreement, “Restrictions”
shall mean the exposure to forfeiture set forth in this Award.

 

(c)

Acceleration of Vesting. Notwithstanding any other provision of this Award, the
Award shall become fully vested and all Restrictions applicable to such Award
shall lapse in the event of a Change in Control event and the successor or
acquiring corporation or an affiliate thereof does not assume or substitute for
this Award in accordance with Section 14(c)(i) of the Plan. Should the successor
or acquiring corporation or an affiliate thereof assume or substitute for this
Award in accordance with Section 14(c)(i) of the Plan, then no accelerated
vesting or lapse of Restrictions of this Award shall apply.

 

 

 

(d)

Tax Withholding; Issuance of Uncertificated Shares for Participants Domiciled
Outside the

U.S. For Participants domiciled outside of the United States, the provisions set
forth herein related to

U.S. federal and/or state tax withholding do not apply. Shares shall be
delivered to such Participant or his or her legal representative at the time the
vesting requirements as provided in this Award shall have been satisfied.
Participants domiciled outside the U.S. are advised to consult with a local tax
advisor regarding the tax ramifications of the Award in their country of
residence and assure compliance with such tax obligations.

 

(e)

Tax Withholding for Participants Domiciled in U.S. Withholding Requirements. By
accepting this Award, Participant agrees to make appropriate arrangements with
the Company for the satisfaction, as of the applicable withholding date, of all
applicable federal, state and local tax withholding requirements, including in
connection with the vesting and settlement of this Award. No Shares will be
issued until satisfaction of such applicable tax withholding has been received
by the Company. Prior to the delivery of any Shares pursuant to this Award, the
Company will have the power and the right to deduct or withhold an amount
sufficient to satisfy federal, state, local, foreign or other taxes (including
the Participant’s FICA obligation) required to be withheld with respect to the
vesting or settlement of this Award.

 

 

(f)

Withholding Arrangements. The Company pursuant to such procedures as it will
specify from time to time, will permit Participant to satisfy such tax
withholding obligation, in each case as of the applicable tax withholding date,
by (without limitation and in such combinations as the Participant may elect):

 

 

 

(i)

paying cash;

 

(ii)

electing to have the Company withhold otherwise deliverable Shares having a Fair
Market Value equal to the minimum statutory amount required to be withheld; or

 

 

(iii)

delivering to the Company already-owned Shares having a Fair Market Value equal
to  the minimum statutory amount required to be withheld.

 

 

The Fair Market Value of the Shares to be withheld or delivered will be
determined as of the date that the taxes are required to be withheld.
Participant may elect to make prior arrangements with the Stock Service to sell
Shares as of the vesting date and apply the appropriate amount of the proceeds
thereof to the applicable tax withholding amount and remit any balance of the
proceeds to Participant, provided that if Participant elects to have any Shares
sold by the Stock Service or otherwise, any such proposed

 



Service Provider RSU Agreement - Rev. 051220

2

 



--------------------------------------------------------------------------------

sale of Shares shall be in compliance with and satisfy all requirements and
conditions under the Onto Innovation Inc. Insider Trading Compliance Program.

 

4.Company Share Issuance Prerequisites. Company shall not be required to issue
or deliver any Shares prior to the fulfillment of all of the following
conditions:

 

(a)

the admission of the Shares to listing on all stock exchanges on which such
Common Stock is then listed;

 

 

(b)

the completion of any registration or other qualification of the Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the Company
shall, in its sole and absolute discretion, deem necessary and advisable;

 

 

(c)

the obtaining of any approval or other clearance from any state or federal
governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

 

 

(d)

the lapse of any such reasonable period of time following the date the
Restrictions lapse as the Company may from time to time establish for reasons of
administrative convenience.

 

 

5.Restricted Stock Units Not Transferable. No RSUs or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest  or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment  or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5 shall not prevent transfers by will or by
applicable laws of descent and distribution if permitted under the Plan.

 

6.Rights as Stockholder. Until Participant has satisfied all requirements for
vesting and the satisfaction of all conditions set forth in this Agreement and
Shares have been issued to Participant, Participant shall not be deemed to be a
shareholder or to have any of the rights of a shareholder with respect to any
such Shares.

 

7.Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
be deemed a contract of employment or confer upon Participant any right to
continue to serve as a Service Provider to Company or any of its Subsidiaries.

 

8.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Award regardless of the law that might be
applied under principles of conflicts of laws.

 

9.Conformity to Securities Laws. Participant acknowledges that the Plan and this
Award are intended to conform to the extent necessary with all provisions of the
Securities Act of 1933, as amended, and the Exchange Act, and all regulations
and rules promulgated thereunder by the Securities and Exchange Commission,
including without limitation Rule 16b-3 under the Exchange Act. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Awards
are granted, only in such a manner as to conform to such laws, rules and
regulations.

 



Service Provider RSU Agreement - Rev. 051220

3

 



--------------------------------------------------------------------------------

10.Amendment, Suspension and Termination. The Awards may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Compensation Committee of the Board of Directors of the Company,
which is the Administrator of the Plan (the “Committee”), provided that, except
as otherwise provided by the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of Participant, alter
or impair any material rights of Participant under this Award.

 

11.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to Participant at his or her address then shown in Company records,
and to Company at its principal executive office.

 

12.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

 

13.NO GUARANTEE OF CONTINUED SERVICE. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF COMPANY (AND NOT THROUGH THE ACT
OF BEING RETAINED, BEING GRANTED RSU’S OR THE VESTING OF SUCH RSU’S HEREUNDER).
PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE
TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO
NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A
SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL
NOT INTERFERE WITH PARTICIPANT'S RIGHT OR COMPANY'S RIGHT TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.

 

 

14.

Section 409A.

 

(a)

This Award is intended to constitute a “short-term deferral” for purposes of
Section 409A of  the Internal Revenue Code of 1986, as amended (“Code”) and the
rules and regulations promulgated thereunder and is intended to comply with the
requirements of Section 409A of the Code so as not to be subject to taxes,
interest or penalties under Section 409A of the Code. This Agreement shall be
interpreted and administered to give effect to such intention and understanding.

 

 

(b)

Notwithstanding anything in this Agreement to the contrary, any payment or
issuance of Shares to be made to the Participant under this Award in connection
with Participant’s separation from service shall not be made until the date six
months and one day after the date of the Participant’s separation  from service
to the extent necessary to comply with Section 409A(a)(B)(i) of the Code and
applicable Treasury regulations thereunder, after giving effect to the extent
applicable to the short-term deferral exemption under Treasury Regulation
§1.409A-1(b)(4) and the severance pay exemption under Treasury Regulation
§1.409A-1(b)(9)(iii). Following any such six-month and one-day delay, all such
delayed payments will be paid in a single lump sum on the date six months and
one day after the Participant’s separation from service. For the purposes of
this Agreement, “separation of service” means a separation from service as
defined in Section 409A of the Code determined using the default provisions set
forth in Treasury  Regulation §1.409A-1(h) or any successor regulation
thereto.  Each  and  every  payment     or

 

 



Service Provider RSU Agreement - Rev. 051220

4

 



--------------------------------------------------------------------------------

issuance of Shares made pursuant to this Award shall be deemed a separate
payment or issuance and not a series of payments or issuances.

 

(c)

If any provision of this Award would, in the reasonable, good faith judgment of
the Committee, result or likely result in their position on the Participant,
beneficiary or any other person claiming by or through the Participant, of any
additional tax, accelerated taxation, interest or penalties under Section 409A
of the Code, the Committee may, in its sole discretion, modify the terms of this
Award or take any other such action, without the consent of the Participant or
any spouse, beneficiary or any other person claiming by or through the
Participant, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such
additional tax, accelerated taxation, interest or penalties or otherwise comply
with Sections 409A of the Code. However, nothing in this Agreement is intended
to or shall create any obligation or liability on the part of the Company or the
Committee or its members to modify the Agreement, the Award or any RSUs or other
rights granted hereunder nor guarantee that the Participant will not be subject
to additional taxes, accelerated taxation, interest or penalties under Section
409A of the Code.

 

 

Participant represents that he or she has read this Agreement and the Plan and
is familiar with the terms and provisions of each. Participant acknowledges that
the Award is issued pursuant to, and is subject to the terms and conditions of,
the Plan, and Participant will be bound by the terms of the Plan as if it were
set forth verbatim in this Agreement. Participant agrees to comply with all
rules the Committee may establish from time to time with respect to the Plan.
Participant agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to any questions arising under the
Plan or this Agreement. Participant further acknowledges and agrees that this
Agreement (including the Plan) constitutes the entire agreement between the
parties with respect to the Award and that this Agreement (including the Plan)
supersedes any and all prior agreements, whether written or oral, between the
parties with respect to the Award.

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first set forth above.

 

 

ONTO INNOVATION INC.SERVICE PROVIDER

 

 

By:

Name:Name:

Title:

 



Service Provider RSU Agreement - Rev. 051220

5

 



--------------------------------------------------------------------------------

ATTACHMENT I NOTICE OF AWARD

 

 

PARTICIPANT INFORMATION:

 

Participant Name:

 

Participant Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

Participant Section 16 Status: Participantis[gwartebyqv0l000005.jpg] is nota
Section 16 Insider of Company.

 

 

AWARD INFORMATION:

 

Award Date:

 

Aggregate number of Restricted Stock Units subject to the Award:

 

Grant Number:

 

Vesting Schedule:

 

VEST DATESHARES

 

 

 

 

Company Stock Plan Administration Service (the “Stock Service”): E*Trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Service Provider RSU Agreement - Rev. 051220

 

 

--------------------------------------------------------------------------------

[gwartebyqv0l000006.jpg]

 

 

 

Onto Innovation Inc.

 

Director Restricted Stock Unit Purchase Agreement

 

THIS AGREEMENT (“Agreement”), dated , 20(the “Award Date”), is made between Onto
Innovation Inc., a Delaware corporation, hereinafter referred to as the
“Company,” and

(the “Participant”).

 

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Onto Innovation 2020 Stock Plan, as
amended from time to time (the “Plan”).

 

 

2.

Award of Restricted Stock Units.

 

(a)

Award. In consideration of Participant’s agreement to remain in the service as a
Director of Company and for other good and valuable consideration, the Company
hereby issues to Participant, as of the Award Date, the award for Restricted
Stock Units (“RSUs”) covering shares (“Shares”) of common stock of the Company
(“Common Stock”) as described in Attachment I – Notice of Award (the “Notice of
Award”) attached to this Agreement (the “Award”). The number of RSUs subject to
the Award (which shall be subject to adjustment in accordance with Section 14 of
the Plan) is set forth in the Notice of Award. Each RSU represents the right to
receive one Share, subject to the terms and conditions of this Agreement. Upon
granting of the Award, all RSUs shall be credited to Participant’s employee
stock plan account established at the stock plan administration service
determined by Company (the “Stock Service”). The current Stock Service is set
forth in the Notice of Award.

 

 

(b)

Vested Shares to be Issued in Book Entry Form. Upon vesting of the RSUs and the
satisfaction of all other applicable conditions set forth in this Agreement, the
Company shall cause uncertificated Shares to be issued to Participant’s account.
Shares to be delivered to Participant under the terms of this Award shall be
delivered to Participant no later than two and one-half months following the
last day of the year that includes the date of vesting and lapse of
Restrictions.

 

 

(c)

Plan. The Award granted hereunder is subject to the terms and provisions of the
Plan, including without limitation, Article 14(a) thereof. The Award constitutes
Restricted Stock Units pursuant Section 8 of the Plan.

 

 

 

3.

Restrictions.

 

(a)

Forfeiture. Any Award which is not vested as of the date Participant ceases to
be a Director of Company shall thereupon be forfeited immediately and terminate
without any further action by Company.

 

 

(b)

Vesting and Lapse of Restrictions. Subject to the terms of this Agreement, the
RSUs covered by this Award shall vest and all Restrictions thereon shall lapse
in accordance with the schedule set forth in the Notice of Award, provided in
each case that Participant remains continuously as a Director of Company from
the Award Date through the particular scheduled vesting date therefor (except
only as may otherwise be expressly set forth in the Notice of Award). For
purposes of this Agreement, “Restrictions” shall mean the exposure to forfeiture
set forth in this Award.

 

 

Director RSU Agreement - Rev. 051220

 

 

--------------------------------------------------------------------------------

(c)

Acceleration of Vesting. Notwithstanding any other provision of this Award, the
Award shall become fully vested and all Restrictions applicable to such Award
shall lapse in the event of a Change in Control event and the successor or
acquiring corporation or an affiliate thereof does not assume or substitute for
this Award in accordance with Section 14(c)(i) of the Plan. Should the successor
or acquiring corporation or an affiliate thereof assume or substitute for this
Award in accordance with Section 14(c)(i) of the Plan, then no accelerated
vesting or lapse of Restrictions of this Award shall apply.

 

 

(d)

Tax Withholding; Issuance of Uncertificated Shares for Participants Domiciled
Outside the U.S. For Participants domiciled outside of the United States, the
provisions set forth herein related to U.S. federal and/or state tax withholding
do not apply. Shares shall be delivered to such Participant or his or her legal
representative at the time the vesting requirements as provided in this Award
shall have been satisfied. Participants domiciled outside the U.S. are advised
to consult with a local tax advisor regarding the tax ramifications of the Award
in their country of residence and assure compliance with such tax obligations.

 

 

(e)

Tax Withholding; Conditions to Issuance of Uncertificated Shares for
Participants Domiciled within the U.S.

 

 

(i)For Participants domiciled in the United States, Shares shall be delivered to
Participant or his or her legal representative at such time as the vesting
requirements as provided in this Award have been satisfied.

(ii)Participant is fully responsible for all applicable tax obligations related
to the vesting of the Shares, including but not limited to Participant’s
federal, state, and local income tax. It is acknowledged that Company shall not
withhold any taxes related to the vesting of the Shares on behalf of
Participant. Company shall issue to Participant a 1099 Form at year end
coinciding with the vesting of the Shares hereunder.

4.Company Share Issuance Prerequisites. Company shall not be required to issue
or deliver any Shares prior to the fulfillment of all of the following
conditions:

 

(a)

the admission of the Shares to listing on all stock exchanges on which such
Common Stock is then listed;

 

 

(b)

the completion of any registration or other qualification of the Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or other governmental regulatory body, which the Company
shall, in its sole and absolute discretion, deem necessary and advisable;

 

 

(c)

the obtaining of any approval or other clearance from any state or federal
governmental agency that the Company shall, in its absolute discretion,
determine to be necessary or advisable; and

 

 

(d)

the lapse of any such reasonable period of time following the date the
Restrictions lapse as the Company may from time to time establish for reasons of
administrative convenience.

 

 

5.Restricted Stock Units Not Transferable. No RSUs or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of Participant or his or her successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any

 



Director RSU Agreement - Rev. 051220

2

 



--------------------------------------------------------------------------------

attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 5 shall not prevent transfers by will or by
applicable laws of descent and distribution if permitted under the Plan.

 

6.Rights as Stockholder. Until Participant has satisfied all requirements for
vesting and the satisfaction of all conditions set forth in this Agreement and
Shares have been issued to Participant, Participant shall not be deemed to be a
shareholder or to have any of the rights of a shareholder with respect to any
such Shares.

 

7.Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to serve as an employee or other Service
Provider of Company or any of its Subsidiaries.

 

8.Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement and the Award regardless of the law that might be
applied under principles of conflicts of laws.

 

9.Conformity to Securities Laws. Participant acknowledges that the Plan and this
Award are intended to conform to the extent necessary with all provisions of the
Securities Act of 1933, as amended, and the Exchange Act, and all regulations
and rules promulgated thereunder by the Securities and Exchange Commission,
including without limitation Rule 16b-3 under the Exchange Act. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Awards
are granted, only in such a manner as to conform to such laws, rules and
regulations.

 

10.Amendment, Suspension and Termination. The Awards may be wholly or partially
amended or otherwise modified, suspended or terminated at any time or from time
to time by the Compensation Committee of the Board of Directors of the Company,
which is the Administrator of the Plan (the “Committee”), provided that, except
as otherwise provided by the Plan, neither the amendment, suspension nor
termination of this Agreement shall, without the consent of Participant, alter
or impair any material rights of Participant under this Award.

 

11.Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to Participant at his or her address then shown in Company records,
and to Company at its principal executive office.

 

12.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions will nevertheless be binding and
enforceable.

 

 

13.

Section 409A.

 

(a)

This Award is intended to constitute a “short-term deferral” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and the
rules and regulations promulgated thereunder and is intended to comply with the
requirements of Section 409A of the Code so as not to be subject to taxes,
interest or penalties under Section 409A of the Code. This Agreement shall be
interpreted and administered to give effect to such intention and understanding.

 

 

(b)

Notwithstanding anything in this Agreement to the contrary, any payment or
issuance of Shares to be made to the Participant under this Award in connection
with Participant’s separation from service shall not be made until the date six
months and one day after the date of the Participant’s separation from

 

 



Director RSU Agreement - Rev. 051220

3

 



--------------------------------------------------------------------------------

service to the extent necessary to comply with Section 409A(a)(B)(i) of the Code
and applicable Treasury regulations thereunder, after giving effect to the
extent applicable to the short-term deferral exemption under Treasury Regulation
§1.409A-1(b)(4) and the severance pay exemption under Treasury Regulation

§1.409A-1(b)(9)(iii). Following any such six-month and one day delay, all such
delayed payments will be paid in a single lump sum on the date six months and
one day after the Participant’s separation from service. For the purposes of
this Agreement, “separation of service” means a separation from service as
defined in Section 409A of the Code determined using the default provisions set
forth in Treasury Regulation §1.409A-1(h) or any successor regulation thereto.
Each and every payment or issuance of Shares made pursuant to this Award shall
be deemed a separate payment or issuance and not a series of payments or
issuances.

 

(c)

If any provision of this Award would, in the reasonable, good faith judgment of
the Committee, result or likely result in their position on the Participant,
beneficiary or any other person claiming by or through the Participant, of any
additional tax, accelerated taxation, interest or penalties under Section 409A
of the Code, the Committee may, in its sole discretion, modify the terms of this
Award or take any other such action, without the consent of the Participant or
any spouse, beneficiary or any other person claiming by or through the
Participant, in the manner that the Committee may reasonably and in good faith
determine to be necessary or advisable to avoid the imposition of such
additional tax, accelerated taxation, interest or penalties or otherwise comply
with Sections 409A of the Code. However, nothing in this Agreement is intended
to or shall create any obligation or liability on the part of the Company or the
Committee or its members to modify the Agreement, the Award or any RSUs or other
rights granted hereunder nor guarantee that the Participant will not be subject
to additional taxes, accelerated taxation, interest or penalties under Section
409A of the Code.

 

 

Participant represents that he or she has read this Agreement and the Plan and
is familiar with the terms and provisions of each. Participant acknowledges that
the Award is issued pursuant to, and is subject to the terms and conditions of,
the Plan, and Participant will be bound by the terms of the Plan as if it were
set forth verbatim in this Agreement. Participant agrees to comply with all
rules the Committee may establish from time to time with respect to the Plan.
Participant agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to any questions arising under the
Plan or this Agreement. Participant further acknowledges and agrees that this
Agreement (including the Plan) constitutes the entire agreement between the
parties with respect to the Award and that this Agreement (including the Plan)
supersedes any and all prior agreements, whether written or oral, between the
parties with respect to the Award.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first set forth above.

 

 

ONTO INNOVATION INC.PARTICIPANT

 

 

By: Name:Name:

Title:

 



Director RSU Agreement - Rev. 051220

4

 



--------------------------------------------------------------------------------

ATTACHMENT I NOTICE OF AWARD

 

PARTICIPANT INFORMATION:

 

Participant Name:

 

Participant Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

Participant Section 16 Status: Participant[gwartebyqv0l000007.jpg] isis not   a
Section 16 Insider of Company.

 

 

AWARD INFORMATION:

 

Award Date:

 

Award to Director is an:Initial GrantAnnual GrantOther Grant

 

Aggregate number of Restricted Stock Units subject to the Award:

 

Grant Number:

 

Vesting Schedule:

 

Initial Grant: The Award shall vest and Restrictions shall lapse with respect to
one hundred percent (100%) of the Shares subject to the Award on the first
anniversary of the Award Date.

 

Annual Grant: The Award shall vest and Restrictions shall lapse with respect to
one hundred percent (100%) of the Shares subject to the Award on the first
anniversary of the Award Date provided however that if the Participant is not
re-elected as a Director at the Annual Shareholders Meeting corresponding to the
first anniversary of the Award Date, then one hundred percent (100%) of the
Shares subject to the Award shall fully vest as of the date of said Annual
Shareholders Meeting.

 

Other Grant: The Award shall vest and Restrictions shall lapse with respect to



 

 

Additional Vesting Requirements:



 

 

 

 

Stock Plan Administration Service (the “Stock Service”):

 

Director RSU Agreement - Rev. 051220

 

 

--------------------------------------------------------------------------------

[gwartebyqv0l000008.jpg]

 

Onto Innovation Inc.

 

Employee Stock Option Agreement

 

THIS AGREEMENT, dated , 20(the “Grant Date”),  is made between Onto
Innovation     Inc., a Delaware corporation, hereinafter referred to as the
“Company,” and(the “Optionee”).

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Onto Innovation 2020 Stock Plan, as
amended from time to time (the “Plan”).

 

2.

Notice of Stock Option Grant.

(a)

Grant. You have been granted an option to purchase Common Stock of Company,
subject to the terms and conditions of the Plan and this Option Agreement, as
specified in Attachment I – Notice of Grant hereto (the “Notice of Grant”).

 

(b)

Vesting Schedule. Subject to accelerated vesting as set forth below, this Option
may be exercised, in whole or in part, in accordance with the schedule detailed
in the Notice of Grant.

 

(c)

Termination Period. This Option may be exercised for three (3) months after
Optionee ceases to be a Service Provider. Upon the death or Disability of
Optionee, this Option may be exercised for twelve (12) months after Optionee
ceases to be a Service Provider. In no event shall this Option be exercised
later than the Term/Expiration Date as provided above.

 

 

3.

Agreement.

(a)

Grant of Option. The Plan Administrator of Company hereby grants to Optionee an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference (the “Grant”). Subject to Section
14(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

(b)

Exercise of Option.

(i)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

(ii)Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form established by Company from time-to-time (the “Exercise
Notice”), which shall state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
Company pursuant to the provisions of the Plan. The Exercise Notice shall be
completed  by Optionee and delivered to the Chief Financial Officer of
Company.  The Exercise Notice shall be accompanied by  payment of the aggregate
Exercise Price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
Optionee on the date the Option is exercised with respect to such Exercised
Shares.

(c)

Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of Optionee:

 

 

Std. Employee Stock Option Agreement - Rev. 051220

 

 

--------------------------------------------------------------------------------

 

(i)

in cash or by personal check, certified check or bank check or wire transfer of
immediately available funds;

 

 

(ii)

other Shares provided that such Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option is exercised, provided that accepting such Shares will not result in any
adverse accounting consequences to the Company, as the Administrator determines
in its sole discretion;

 

 

 

(iii)

by delivery of a properly executed exercise notice together with any other
documentation as the  Administrator and the Participant’s broker, if applicable,
require to effect an exercise of the Option and delivery to the Company of the
sale or other proceeds (as permitted by Applicable Law) required to pay the
exercise price;

 

 

 

(iv)

by withholding Shares otherwise issuable in connection with the exercise of the
Option (“net exercise”); or

 

 

(v)

such other consideration and method of payment authorized by the Administrator
in its discretion or  permitted by the Award Agreement, the Plan and Applicable
Law.

 

 

(d)

Non-Transferability of Option. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.

 

(e)

Term of Option. This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Option Agreement.

 

(f)Tax Consequences. Some of the federal tax consequences relating to this
Option, as of the date of this Option, are set forth below. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING
OF THE SHARES.

 

(g)

Exercising the Option.

(i)Nonstatutory Stock Option. Optionee may incur regular federal income tax
liability upon exercise of a NSO. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the
excess,  if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If Optionee is an Employee or a
former Employee, Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

(ii)Incentive Stock Option. If this Option qualifies as an ISO, Optionee will
have no regular federal income tax liability upon its exercise, although the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price will be treated as an adjustment to
alternative minimum taxable income for federal tax purposes and may subject
Optionee to alternative minimum tax in the year of exercise. In the event that
Optionee ceases to be an Employee but remains a Service Provider, any Incentive
Stock Option of Optionee that remains unexercised shall cease to qualify as an
Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option on the date three (3) months and one (1) day following such change
of status.

 

(iii)

Disposition of Shares.

(A)NSO. If Optionee holds NSO Shares for at least one (1) year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

(B)ISO. If Optionee holds ISO Shares for at least one (1) year after exercise
and two (2) years after the grant date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. If Optionee disposes of ISO Shares within one (1) year after exercise
or two (2) years after the grant date, any gain realized on such disposition
will be treated as compensation income (taxable at ordinary income rates) to the
extent of the excess, if any, of the lesser of (A) the difference between the
Fair Market Value of the Shares acquired on the date of exercise and the
aggregate Exercise Price, or (B) the difference between the sale price of such
Shares and the aggregate Exercise  Price. Any additional gain will be taxed as
capital gain, short-term or long-term depending on the period that the ISO
Shares were held.

 



Std. Employee Stock Option Agreement - Rev. 051220

2

 



--------------------------------------------------------------------------------

(iv)Notice of Disqualifying Disposition of ISO Shares. If Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to an ISO on or before
the later of (i) two (2) years after the grant date, or (ii) one (1) year after
the exercise date, Optionee shall immediately notify Company in writing of such
disposition. Optionee agrees that he or she may be subject to income tax
withholding by Company on the compensation income recognized from such early
disposition of ISO Shares by payment in cash or out of the current earnings paid
to Optionee.

(h)

Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee's interest except by means of a writing signed by Company and Optionee.
This Option Agreement is governed by the internal substantive laws, but not the
choice of law rules, of Delaware.

 

(i)Conformity to Securities Laws. Optionee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Grants are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

(j)

NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF COMPANY (AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE'S RIGHT OR COMPANY'S RIGHT TO TERMINATE OPTIONEE'S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

(k)

Notices. Notices required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States mail by certified mail, with postage and fees prepaid, addressed
to Optionee to his/her address shown in Company records, and to Company at its
principal executive office.

 

 

 

By your signature and the signature of Company's representative below, you and
Company agree that this Option is granted under and governed by the terms and
conditions of the Plan and this Option Agreement. Optionee has reviewed the Plan
and this Option Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Option Agreement and fully
understands all provisions of the Plan and Option Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Option Agreement. Optionee further agrees to notify Company upon any change in
the residence address indicated below.

 

OPTIONEE:ONTO INNOVATION INC.

 



SignatureBy



Print NameTitle

 



Residence Address

 



Std. Employee Stock Option Agreement - Rev. 051220

3

 



--------------------------------------------------------------------------------

 

CONSENT OF SPOUSE

 

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Option Agreement. In consideration of Company's
granting his or her spouse the right to purchase Shares as set forth in the Plan
and this Option Agreement, the undersigned hereby agrees to be irrevocably bound
by the terms and conditions of the Plan and this Option Agreement and further
agrees that any community property interest shall be similarly bound. The
undersigned hereby appoints the undersigned's spouse as attorney-in-fact for the
undersigned with respect to any amendment or exercise of rights under the Plan
or this Option Agreement.

 

 

 



Spouse of Optionee

 



Std. Employee Stock Option Agreement - Rev. 051220

4

 



--------------------------------------------------------------------------------

ATTACHMENT I

NOTICE OF GRANT

 

OPTIONEE INFORMATION:

 

 

Optionee Name:

 

Optionee Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

 

Optionee Section 16 Status:Optioneeisis nota Section 16 Insider of Company.

 

 

GRANT INFORMATION:

 

 

Grant Date: Grant Number:

 

Aggregate number of Stock Options subject to the Grant:

 

Exercise Price per Share:

 

Type of Option:Nonstatutory Stock OptionIncentive Stock Option

 

 

Vesting Commencement Date: Term/Expiration Date:

 

 

Vesting Schedule:

The Options shall vest with respect to twenty percent (20%) of the Options
subject to the Grant (rounded down to the next whole number of shares) on each
of the first five (5) anniversaries of the Grant Date.

 

The Options shall vest with respect to



 

 

Additional Vesting Requirements:



 

 

 

Company Stock Plan Administration Service (the “Stock Service”):  

 



Std. Employee Stock Option Agreement - Rev. 051220

5

 



--------------------------------------------------------------------------------

[gwartebyqv0l000009.jpg]

 

Onto Innovation Inc.

 

Director Stock Option Agreement

 

THIS AGREEMENT, dated , 20(the “Grant Date”),  is made between Onto
Innovation     Inc., a Delaware corporation, hereinafter referred to as the
“Company,” and(the “Optionee”).

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Onto Innovation 2020 Stock Plan, as
amended from time to time (the “Plan”).

 

2.

Notice of Stock Option Grant.

(a)

Grant. You have been granted an option to purchase Common Stock of Company,
subject to the terms and conditions of the Plan and this Option Agreement, as
specified in Attachment I – Notice of Grant hereto (the “Notice of Grant”).

 

(b)

Vesting Schedule. Subject to accelerated vesting as set forth below, this Option
may be exercised, in whole or in part, in accordance with the schedule detailed
in the Notice of Grant.

 

(c)

Termination Period. This Option may be exercised for three (3) months after
Optionee ceases to be a Service Provider. Upon the death or Disability of
Optionee, this Option may be exercised for twelve (12) months after Optionee
ceases to be a Service Provider. In no event shall this Option be exercised
later than the Term/Expiration Date as provided above.

 

 

3.

Agreement.

(a)

Grant of Option. The Plan Administrator of Company hereby grants to Optionee an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference (the “Grant”). Subject to Section
14(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

(b)

Exercise of Option.

(i)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

(ii)Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form established by Company from time-to-time (the “Exercise
Notice”), which shall state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
Company pursuant to the provisions of the Plan. The Exercise Notice shall be
completed  by Optionee and delivered to the Chief Financial Officer of
Company.  The Exercise Notice shall be accompanied by  payment of the aggregate
Exercise Price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
Optionee on the date the Option is exercised with respect to such Exercised
Shares.

(c)

Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of Optionee:

 

 

 

Dirctor Stock Option Agreement - Rev. 051220

 

 

--------------------------------------------------------------------------------

 

(i)

in cash or by personal check, certified check or bank check or wire transfer of
immediately available funds;

 

 

(ii)

other Shares provided that such Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option is exercised, provided that accepting such Shares will not result in any
adverse accounting consequences to the Company, as the Administrator determines
in its sole discretion;

 

 

 

(iii)

by delivery of a properly executed exercise notice together with any other
documentation as the  Administrator and the Participant’s broker, if applicable,
require to effect an exercise of the Option and delivery to the Company of the
sale or other proceeds (as permitted by Applicable Law) required to pay the
exercise price;

 

 

 

(iv)

by withholding Shares otherwise issuable in connection with the exercise of the
Option (“net exercise”); or

 

 

(v)

such other consideration and method of payment authorized by the Administrator
in its discretion or  permitted by the Award Agreement, the Plan and Applicable
Law.

 

 

(d)

Non-Transferability of Option. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.

 

(e)

Term of Option. This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Option Agreement.

 

(f)Tax Consequences. Some of the federal tax consequences relating to this
Option, as of the date of this Option, are set forth below. THIS SUMMARY IS
NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.
OPTIONEE SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING
OF THE SHARES.

 

(g)

Exercising the Option.

(i)Nonstatutory Stock Option. Optionee may incur regular federal income tax
liability upon exercise of a NSO. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the
excess,  if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If Optionee is an Employee or a
former Employee, Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

(ii)Incentive Stock Option. If this Option qualifies as an ISO, Optionee will
have no regular federal income tax liability upon its exercise, although the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price will be treated as an adjustment to
alternative minimum taxable income for federal tax purposes and may subject
Optionee to alternative minimum tax in the year of exercise. In the event that
Optionee ceases to be an Employee but remains a Service Provider, any Incentive
Stock Option of Optionee that remains unexercised shall cease to qualify as an
Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option on the date three (3) months and one (1) day following such change
of status.

 

(iii)

Disposition of Shares.

(A)NSO. If Optionee holds NSO Shares for at least one (1) year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

(B)ISO. If Optionee holds ISO Shares for at least one (1) year after exercise
and two (2) years after the Grant Date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. If Optionee disposes of ISO Shares within one (1) year after exercise
or two (2) years after the grant date, any gain realized on such disposition
will be treated as compensation income (taxable at ordinary income rates) to the
extent of the excess, if any, of the lesser of (A) the difference between the
Fair Market Value of the Shares acquired on the date of exercise and the
aggregate Exercise Price, or (B) the difference between the sale price of such
Shares and the aggregate Exercise  Price. Any additional gain will be taxed as
capital gain, short-term or long-term depending on the period that the ISO
Shares were held.

 



Director Stock Option Agreement - Rev. 051220

2

 



--------------------------------------------------------------------------------

(iv)Notice of Disqualifying Disposition of ISO Shares. If Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to an ISO on or before
the later of (i) two (2) years after the grant date, or (ii) one (1) year after
the exercise date, Optionee shall immediately notify Company in writing of such
disposition. Optionee agrees that he or she may be subject to income tax
withholding by Company on the compensation income recognized from such early
disposition of ISO Shares by payment in cash or out of the current earnings paid
to Optionee.

(h)

Entire Agreement; Governing Law. The Plan is incorporated herein by reference.
The Plan and this Option Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee's interest except by means of a writing signed by Company and Optionee.
This Option Agreement is governed by the internal substantive laws, but not the
choice of law rules, of Delaware.

 

(i)Conformity to Securities Laws. Optionee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Grants are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

(j)

NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF COMPANY (AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE'S RIGHT OR COMPANY'S RIGHT TO TERMINATE OPTIONEE'S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

(k)

Notices. Notices required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States mail by certified mail, with postage and fees prepaid, addressed
to Optionee to his/her address shown in Company records, and to Company at its
principal executive office.

 

 

 

By your signature and the signature of Company's representative below, you and
Company agree that this Option is granted under and governed by the terms and
conditions of the Plan and this Option Agreement. Optionee has reviewed the Plan
and this Option Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Option Agreement and fully
understands all provisions of the Plan and Option Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Option Agreement. Optionee further agrees to notify Company upon any change in
the residence address indicated below.

 

OPTIONEE:ONTO INNOVATION INC.

 



SignatureBy



Print NameTitle

 



Residence Address

 



Director Stock Option Agreement - Rev. 051220

3

 



--------------------------------------------------------------------------------

CONSENT OF SPOUSE

 

The undersigned spouse of Optionee has read and hereby approves the terms and
conditions of the Plan and this Option Agreement. In consideration of Company's
granting his or her spouse the right to purchase Shares as set forth in the Plan
and this Option Agreement, the undersigned hereby agrees to be irrevocably bound
by the terms and conditions of the Plan and this Option Agreement and further
agrees that any community property interest shall be similarly bound. The
undersigned hereby appoints the undersigned's spouse as attorney-in-fact for the
undersigned with respect to any amendment or exercise of rights under the Plan
or this Option Agreement.

 

 

 



Spouse of Optionee

 



Director Stock Option Agreement - Rev. 051220

4

 



--------------------------------------------------------------------------------

ATTACHMENT I NOTICE OF GRANT

 

OPTIONEE INFORMATION:

 

 

Optionee Name:

 

Optionee Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

 

Optionee Section 16 Status:Optioneeisis nota Section 16 Insider of Company.

 

 

GRANT INFORMATION:

 

 

Grant Date: Grant Number:

 

Aggregate number of Stock Options subject to the Grant:

 

Exercise Price per Share:

 

Type of Option:Nonstatutory Stock OptionIncentive Stock Option

 

 

Vesting Commencement Date: Term/Expiration Date:

 

 

Vesting Schedule:

The Options shall vest with respect to twenty percent (20%) of the Options
subject to the Grant (rounded down to the next whole number of shares) on each
of the first five (5) anniversaries of the Grant Date.

 

The Options shall vest with respect to



 

 

Additional Vesting Requirements:



 

 

 

Company Stock Plan Administration Service (the “Stock Service”):  

 



Director Stock Option Agreement - Rev. 051220

5

 



--------------------------------------------------------------------------------

[gwartebyqv0l000010.jpg]

 

Onto Innovation Inc.

 

Service Provider Stock Option Agreement

 

THIS AGREEMENT, dated , 20(the “Grant Date”),  is made between Onto
Innovation     Inc., a Delaware corporation, hereinafter referred to as the
“Company,” and(the “Optionee”).

1.Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed in the Onto Innovation 2020 Stock Plan, as
amended from time to time (the “Plan”).

 

2.

Notice of Stock Option Grant.

(a)

Grant. You have been granted an option to purchase Common Stock of Company,
subject to the terms and conditions of the Plan and this Option Agreement, as
specified in Attachment I – Notice of Grant hereto (the “Notice of Grant”).

 

(b)

Vesting Schedule. Subject to accelerated vesting as set forth below, this Option
may be exercised, in whole or in part, in accordance with the schedule detailed
in the Notice of Grant.

 

(c)Termination Period. This Option may be exercised for three (3) months after
Optionee ceases to be a Service Provider. Upon the death or Disability of
Optionee, this Option may be exercised for twelve (12) months after Optionee
ceases to be a Service Provider. In no event shall this Option be exercised
later than the Term/Expiration Date as provided above.

 

3.

Agreement.

(a)

Grant of Option. The Plan Administrator of Company hereby grants to Optionee an
option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Grant, at the exercise price per share set forth in the Notice of
Grant (the “Exercise Price”), subject to the terms and conditions of the Plan,
which is incorporated herein by reference (the “Grant”). Subject to Section
14(c) of the Plan, in the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Option Agreement, the terms and
conditions of the Plan shall prevail.

 

If designated in the Notice of Grant as an Incentive Stock Option (“ISO”), this
Option is intended to qualify as an Incentive Stock Option under Section 422 of
the Code. However, if this Option is intended to be an Incentive Stock Option,
to the extent that it exceeds the $100,000 rule of Code Section 422(d) it shall
be treated as a Nonstatutory Stock Option (“NSO”).

 

(b)

Exercise of Option.

(i)Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement.

(ii)Method of Exercise. This Option is exercisable by delivery of an exercise
notice, in the form established by Company from time-to-time (the “Exercise
Notice”), which shall state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised (the “Exercised
Shares”), and such other representations and agreements as may be required by
Company pursuant to the provisions of the Plan. The Exercise Notice shall be
completed  by Optionee and delivered to the Chief Financial Officer of
Company.  The Exercise Notice shall be accompanied by  payment of the aggregate
Exercise Price as to all Exercised Shares. This Option shall be deemed to be
exercised upon receipt by Company of such fully executed Exercise Notice
accompanied by such aggregate Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with Applicable Laws. Assuming such compliance,
for income tax purposes the Exercised Shares shall be considered transferred to
Optionee on the date the Option is exercised with respect to such Exercised
Shares.

(c)

Method of Payment. Payment of the aggregate Exercise Price shall be by any of
the following, or a combination thereof, at the election of Optionee:

 

 

 

Service Provider Stock Option Agreement - Rev. 051220

 

 

--------------------------------------------------------------------------------

 

(i)

in cash or by personal check, certified check or bank check or wire transfer of
immediately available funds;

 

 

(ii)

other Shares provided that such Shares have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option is exercised, provided that accepting such Shares will not result in any
adverse accounting consequences to the Company, as the Administrator determines
in its sole discretion;

 

 

 

(iii)

by delivery of a properly executed exercise notice together with any other
documentation as the  Administrator and the Participant’s broker, if applicable,
require to effect an exercise of the Option and delivery to the Company of the
sale or other proceeds (as permitted by Applicable Law) required to pay the
exercise price;

 

 

 

(iv)

by withholding Shares otherwise issuable in connection with the exercise of the
Option (“net exercise”); or

 

 

(v)

such other consideration and method of payment authorized by the Administrator
in its discretion or  permitted by the Award Agreement, the Plan and Applicable
Law.

 

 

(d)

Non-Transferability of Option. This Option may not be transferred in any manner
otherwise than by will or by the laws of descent or distribution and may be
exercised during the lifetime of Optionee only by Optionee. The terms of the
Plan and this Option Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Optionee.

 

(e)

Term of Option. This Option may be exercised only within the term set out in the
Notice of Grant, and may be exercised during such term only in accordance with
the Plan and the terms of this Option Agreement.

 

(f)

Tax Consequences. Some of the federal tax consequences relating to this Option,
as of the date of this Option, are set forth below. THIS SUMMARY IS NECESSARILY
INCOMPLETE, AND THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. OPTIONEE
SHOULD CONSULT A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE
SHARES.

 

 

(g)

Exercising the Option.

(i)Nonstatutory Stock Option. Optionee may incur regular federal income tax
liability upon exercise of a NSO. Optionee will be treated as having received
compensation income (taxable at ordinary income tax rates) equal to the
excess,  if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price. If Optionee is an Employee or a
former Employee, Company will be required to withhold from his or her
compensation or collect from Optionee and pay to the applicable taxing
authorities an amount in cash equal to a percentage of this compensation income
at the time of exercise, and may refuse to honor the exercise and refuse to
deliver Shares if such withholding amounts are not delivered at the time of
exercise.

(ii)Incentive Stock Option. If this Option qualifies as an ISO, Optionee will
have no regular federal income tax liability upon its exercise, although the
excess, if any, of the Fair Market Value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price will be treated as an adjustment to
alternative minimum taxable income for federal tax purposes and may subject
Optionee to alternative minimum tax in the year of exercise. In the event that
Optionee ceases to be an Employee but remains a Service Provider, any Incentive
Stock Option of Optionee that remains unexercised shall cease to qualify as an
Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option on the date three (3) months and one (1) day following such change
of status.

 

(iii)

Disposition of Shares.

(A)NSO. If Optionee holds NSO Shares for at least one (1) year, any gain
realized on disposition of the Shares will be treated as long-term capital gain
for federal income tax purposes.

(B)ISO. If Optionee holds ISO Shares for at least one (1) year after exercise
and two (2) years after the grant date, any gain realized on disposition of the
Shares will be treated as long-term capital gain for federal income tax
purposes. If Optionee disposes of ISO Shares within one (1) year after exercise
or two (2) years after the grant date, any gain realized on such disposition
will be treated as compensation income (taxable at ordinary income rates) to the
extent of the excess, if any, of the lesser of (A) the difference between the
Fair Market Value of the Shares acquired on the date of exercise and the
aggregate Exercise Price, or (B) the difference between the sale price of such
Shares and the aggregate Exercise  Price. Any additional gain will be taxed as
capital gain, short-term or long-term depending on the period that the ISO
Shares were held.

 



Service Provider Stock Option Agreement - Rev. 051220

2

 



--------------------------------------------------------------------------------

(iv)Notice of Disqualifying Disposition of ISO Shares. If Optionee sells or
otherwise disposes of any of the Shares acquired pursuant to an ISO on or before
the later of (i) two (2) years after the grant date, or (ii) one (1) year after
the exercise date, Optionee shall immediately notify Company in writing of such
disposition. Optionee agrees that he or she may be subject to income tax
withholding by Company on the compensation income recognized from such early
disposition of ISO Shares by payment in cash or out of the current earnings paid
to Optionee.

(h)Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Option Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of Company and Optionee with
respect to the subject matter hereof, and may not be modified adversely to
Optionee's interest except by means of a writing signed by Company and Optionee.
This Option Agreement is governed by the internal substantive laws, but not the
choice of law rules, of Delaware.

(i)

Conformity to Securities Laws. Optionee acknowledges that the Plan and this
Agreement are intended to conform to the extent necessary with all provisions of
the Securities Act of 1933, as amended, and the Exchange Act, and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Grants are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan and
this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.

 

(j)

NO GUARANTEE OF CONTINUED SERVICE. OPTIONEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF SHARES PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUING AS A SERVICE PROVIDER AT THE WILL OF COMPANY (AND NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED AN OPTION OR PURCHASING SHARES HEREUNDER).
OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH OPTIONEE'S RIGHT OR COMPANY'S RIGHT TO TERMINATE OPTIONEE'S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

 

(k)

Notices. Notices required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery or upon deposit in the
United States mail by certified mail, with postage and fees prepaid, addressed
to Optionee to his/her address shown in Company records, and to Company at its
principal executive office.

 

 

 

By your signature and the signature of Company's representative below, you and
Company agree that this Option is granted under and governed by the terms and
conditions of the Plan and this Option Agreement. Optionee has reviewed the Plan
and this Option Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing  this Option Agreement and fully
understands all provisions of the Plan and Option Agreement. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Option Agreement. Optionee further agrees to notify Company upon any change in
the residence address indicated below.

 

OPTIONEE:ONTO INNOVATION INC.

 



SignatureBy



Print NameTitle

 



Residence Address

 



Service Provider Stock Option Agreement - Rev. 051220

3

 



--------------------------------------------------------------------------------

 

ATTACHMENT I

 

NOTICE OF GRANT

 

OPTIONEE INFORMATION:

 

 

Optionee Name:

 

Optionee Residence Address:«STREET1»

«STREET2»

«CITY», «STATE» «ZIP»

«COUNTRY»

 

 

Optionee Section 16 Status:Optioneeisis nota Section 16 Insider of Company.

 

 

GRANT INFORMATION:

 

 

Grant Date: Grant Number:

 

Aggregate number of Stock Options subject to the Grant:

 

Exercise Price per Share:

 

Type of Option:[gwartebyqv0l000011.jpg] Nonstatutory Stock OptionIncentive Stock
Option

 

 

Vesting Schedule:

 

VEST DATE

SHARES

EXIPRATION DATE

%%SHARES_PERIOD1%-%

%%VEST_DATE_PERIOD1%-%

%%EXPIRE_DATE_PERIOD1%-%

%%SHARES_PERIOD2%-%

%%VEST_DATE_PERIOD2%-%

%%EXPIRE_DATE_PERIOD1%-%

%%SHARES_PERIOD3%-%

%%VEST_DATE_PERIOD3%-%

%%EXPIRE_DATE_PERIOD1%-%

%%SHARES_PERIOD4%-%

%%VEST_DATE_PERIOD4%-%

%%EXPIRE_DATE_PERIOD1%-%

%%SHARES_PERIOD5%-%

%%VEST_DATE_PERIOD5%-%

%%EXPIRE_DATE_PERIOD1%-%

 

The foregoing vesting schedule for the Grant is contingent upon the existence of
a valid and effective services agreement that has been executed by and between
the Company and the Optionee. In the event that such agreement expires, is
terminated or is otherwise rendered ineffective, the foregoing vesting schedule
shall cease and Optionee shall be subject to the terms set forth in Section 2(c)
of this Stock Option Agreement.

 

Company Stock Plan Administration Service (the “Stock Service”): E*Trade



Service Provider Stock Option Agreement - Rev. 051220

4

 

